Exhibit 10.1

 

EXECUTION COPY

 

DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT

 

Dated as of December 27, 2005

 

 

ATA AIRLINES, INC.,

a Debtor and Debtor-in-Possession

under Chapter 11 of the Bankruptcy Code, as the Borrower,

 

 

ATA HOLDINGS CORP., as Guarantor,

 

 

CERTAIN OF THE SUBSIDIARIES OF

ATA HOLDINGS CORP. PARTY HERETO,

as Guarantors,

 

 

and

 

 

MATLINPATTERSON ATA HOLDINGS LLC,

as Lender

 

--------------------------------------------------------------------------------


 

DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT

 

This DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT (this “Credit
Agreement”) is entered into as of December 27, 2005 by and among ATA AIRLINES,
INC., an Indiana corporation and a debtor and debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code (as hereinafter defined) (the
“Borrower”), ATA HOLDINGS CORP. (the “Parent”), each of the Subsidiaries of the
Parent from time to time party hereto, and MATLINPATTERSON ATA HOLDINGS LLC, a
Delaware limited liability company (the “Lender”).

 

PRELIMINARY STATEMENTS

 

1.             On October 26, 2004 (the “Petition Date”), the Borrower and each
of the Guarantors (as hereinafter defined) in existence on the Petition Date
filed voluntary petitions in the United States Bankruptcy Court for the Southern
District of Indiana (such court, together with any other court having
jurisdiction over the Cases from time to time, the “Bankruptcy Court”) for
relief, and commenced cases (the “Cases”), under the Bankruptcy Code (as
hereinafter defined) and have continued in the possession of their assets and in
the management of their businesses pursuant to Sections 1107 and 1108 of the
Bankruptcy Code.

 

2.             The Borrower has requested that the Lender enter into a term
credit facility in an aggregate principal amount not to exceed Thirty Million
Dollars ($30,000,000), all of the Borrower’s obligations under which are to be
jointly and severally guaranteed by the Guarantors.

 

3.             To provide guarantees and security for the repayment of the loans
and the payment of the other Obligations (as hereinafter defined), the Borrower
and the Guarantors will provide the Lender the following, each as more fully
described herein:

 

A.            a joint and several guaranty from the Guarantors of the due and
punctual payment and performance of the Obligations of the Borrower hereunder as
set forth in Section 10 of this Credit Agreement; and

 

B.            priority Liens (as hereinafter defined) on the Collateral (as
hereinafter defined) as set forth in Section 2.10 and Section 9 of this Credit
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.  As used in this Credit Agreement, the following
terms shall have the meanings set forth below:

 

“Account Collateral” has the meaning specified in Section 9.01(g).

 

--------------------------------------------------------------------------------


 

“Adjusted EBITDARR” means, for any period, for the Borrower and its
Subsidiaries, an amount equal to (i) Consolidated EBITDARR less (ii) Capital
Expenditures.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“After-Acquired Intellectual Property” has the meaning specified in
Section 9.04(h)(vi).

 

“Agent” has the meaning specified in Section 9.06(b).

 

“Air Transportation Stabilization Act” means the Air Transportation Safety and
System Stabilization Act, P.L. 107-42, and any regulations issued pursuant
thereto as the same may be amended from time to time.

 

“AIR-21 Slots” means those Slots at LGA and DCA which pursuant to the Wendell H.
Ford Aviation Investment and Reform Act for the 21st Century (“AIR-21”) and the
orders of the DOT pursuant thereto cannot be freely transferred by the Loan
Parties.

 

“Amended Reorganization Plan” means a Chapter 11 plan of reorganization filed in
the Cases by the Reorganizing Debtors, containing the conditions set forth in
Schedule 1.01(A) and otherwise satisfactory to the Lender.

 

“Approval Order” means an order of the Bankruptcy Court approving (A) the
Disclosure Statement; (B) Procedures for the Solicitation; (C) the Transfer and
Settlement; (D) the Codeshare Agreement; (E) the Gate Restructuring Term Sheet;
(F) this Credit Agreement; and (G) the ATSB Term Sheet, and granting other
ancillary relief.

 

“ATSB” means the Air Transportation Stabilization Board, created pursuant to
Section 102(b) of the Air Transportation Stabilization Act.

 

“ATSB Cash Use Order” means the “Second Interim and Final Order Authorizing
Debtors’ Use of Cash Collateral and Use, Sale and Lease of Other Pre-Petition
Collateral dated December 10, 2004” (Docket No. 718) entered by the Bankruptcy
Court with respect to the Cases as such order may be extended, amended,
supplemented or modified from time to time.

 

“ATSB Collateral” has the meaning ascribed to such term in the DIP Financing
Order.

 

“ATSB Lender Parties” has the meaning assigned to such term in the ATSB Cash Use
Order.

 

“ATSB Secured Claim” means the “Secured Claim” as defined in the Order Approving
Motion on Shortened and Limited Notice to Approve ATSB Lenders Settlement
Agreement entered by the Bankruptcy Court on April 19, 2005.

 

“ATSB Term Sheet” means the Term Sheet for the Amended and Restated ATSB Loan
Agreement, a copy of which is attached hereto as Exhibit E.

 

2

--------------------------------------------------------------------------------


 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any operating leases of any Person, an amount equal to seven
times the rental payments thereunder scheduled to be paid during the 12 months
following such date and (c) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower, the Parent and its Subsidiaries for the fiscal year ended
December 31, 2004, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as codified in title
11 of the United States Code, 11 U.S.C. Sections 101-1330, as now in effect or
hereafter amended.

 

“Bankruptcy Court” has the meaning specified in Preliminary Statement 1 to this
Credit Agreement.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in Dallas, Texas, Indianapolis, Indiana or New York, New York are authorized or
required by law to close.

 

“Business Plan” means the Reorganizing Debtors’ OpPlan 6, which is the operating
plan for scheduled airline passenger services and all military charter services
attached hereto as Exhibit C, as such plan may be amended, supplemented and
otherwise modified from time to time with the consent of the Lender.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with, or within three months
after, the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount by which
such purchase price exceeds the credit granted by the seller of such equipment
for the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

 

“Card Receivables” means credit card receivables of any of the Loan Parties to
the extent and for so long as such credit card receivables are subject to a
security interest in favor of any credit card receivables processor.

 

3

--------------------------------------------------------------------------------


 

“Carve-Out” means the following amounts:  (i) quarterly fees required to be paid
to the United States Trustee pursuant to 28 U.S.C. ss. 1930(a)(6) and any fees
payable to the Clerk of the Bankruptcy Court, (ii) prior to the occurrence of an
Event of Default (a) the reasonable expenses of any member of the Creditors
Committee which are allowed by the Bankruptcy Court and (b) unpaid professional
fees and disbursements incurred prior to the occurrence of an Event of Default
by the professionals retained, pursuant to Sections 327 or 1103(a) of the
Bankruptcy Code, the Loan Parties or the Creditors Committee which shall be
allowed by the Bankruptcy Court (before or after the Event of Default), provided
that such fees and disbursements for services rendered after an Event of Default
do not exceed, the amounts included in the Business Plan for the period in which
rendered, and (iii) following the occurrence of an Event of Default, the
reasonable expenses of any member of the Committee and unpaid professional fees
and disbursements by the professionals retained pursuant to Sections 327 or
1103(a) of the Bankruptcy Code, by the Loan Parties and the Creditors Committee
incurred after the occurrence of an Event of Default which shall be allowed by
the Bankruptcy Court not to exceed five hundred thousand dollars ($500,000) in
the aggregate; provided, however that the Carve-Out shall not include any fees
or expenses incurred by any party in connection with the investigation
(including discovery proceedings), initiation or prosecution of any claims,
causes of action, adversary proceedings or other litigation against the Lender.

 

“Cases” has the meaning specified in Preliminary Statement 1 to this Credit
Agreement.

 

“Chicago Construction Loan” means two separate loans made to the Borrower by the
City of Chicago to fund a jet bridge extension at MDW evidenced by a Loan
Agreement, dated as of March 17, 2003 by and among the City of Chicago and the
Borrower.

 

“Chicago Gates” means all of the Borrower’s right, title, and interest in and to
the Chicago Midway Airport Lease, solely with respect to all of the Borrower’s
right, title and interest thereunder in and to the eight (8) gates identified at
Chicago Midway Airport as Gates 4a, 4b, 10, 12, 16, 18 and 19 in Concourse A,
including such gates’ associated ramp space and service facilities at Chicago
Midway Airport, provided that upon the effectiveness of the transactions
contemplated in the Gate Restructuring Term Sheet, the Borrower’s right, title
and interest under the Chicago Midway Airport Lease shall be in and to one
(1) gate identified at Chicago Midway Airport as Gate B26.

 

“Chicago Midway Facilities Lease” means the Chicago Midway Airport Amended and
Restated Airport Use Agreement and Facilities Lease, dated with an effective
date of January 1, 1997, as amended and supplemented as of December 10, 2004,
and as the same may be amended or supplemented from time to time.

 

“Closing” means the closing of the transactions contemplated by this Credit
Agreement.

 

“Closing Date” means the date when the conditions precedent set forth in
Section 4.01 have been satisfied or waived in writing by the Lender.

 

“Code” means the Internal Revenue Code of 1986.

 

“Codeshare Agreement” means the Amended and Restated Codeshare Agreement to be
entered into between the Borrower and Southwest Airlines Co., the terms and
conditions of

 

4

--------------------------------------------------------------------------------


 

which shall be satisfactory to the Lender, as such Amended and Restated
Codeshare Agreement may be further amended, restated, amended and restated,
modified or supplemented from time to time with the consent of the Lender.

 

“Collateral” means all of the “Primary Collateral” and the “Collateral” referred
to in the Collateral Documents and all of the other property and assets that are
or are intended under the terms of the Collateral Documents to be subject to
Liens in favor of the Lender, which property and assets shall not include the
Excluded Assets and the Section 1110 Assets.

 

“Collateral Documents” means, collectively, the provisions of Article X of this
Credit Agreement, security agreements, slot, gate and route security agreements,
aircraft mortgages, mortgages, pledge agreements or other similar agreements
delivered to the Lender pursuant to Section 6.14, and each of the other
agreements, instruments, supplements or documents that creates or purports to
create a Lien in favor of the Lender for the benefit of the Lender.

 

“Commitment Letter” means the Commitment Letter entered into among the Lender,
MatlinPatterson Global Opportunities Partners II (Cayman), L.P., the Borrower
and the Parent dated November 28, 2005, a copy of which is attached hereto as
Exhibit F.

 

“Committee” means any statutory committee appointed in the Cases.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B attached hereto.

 

“Computer Software” has the meaning specified in Section 9.01(h)(iv).

 

“Consolidated EBITDARR” means, for any period, for the Parent, the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to (i) Consolidated
Net Income for such period plus, (ii) without duplication, the following to the
extent deducted in calculating such Consolidated Net Income:  (a) Consolidated
Interest Charges for such period, (b) the provision for federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (c) the amount of depreciation and amortization expense,
(d) administrative expenses (including restructuring charges) incurred in
connection with the Cases in the amount provided in the Borrower’s Projections,
and (e) the aggregate amount of any aircraft rental payments.

 

“Consolidated Interest Charges” means, for any period, for the Parent, the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest expense (net of interest income), premium payments, debt discount, fees
(including, without limitation, amortization of deferred financing costs related
to the Cases), charges and related expenses of the Borrower, the Parent and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Borrower, the Parent and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP,
it being understood that rent expense that is treated as an operating expense in
accordance with GAAP is not included in this calculation.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, for the Borrower, the Parent
and its Subsidiaries on a consolidated basis, the net income of the Borrower,
the Parent and its Subsidiaries (excluding extraordinary gains and extraordinary
losses, in each case, incurred in connection with the Cases) for that period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any indenture, mortgage, deed of trust, contract,
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlled” and “Controlling” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Controlled Account” means a deposit account of any Loan Party maintained with a
depositary bank acceptable to the Lender.

 

“Copyrights” has the meaning specified in Section 9.01(h)(iii).

 

“Conversion Ratio” means a conversion ratio of $10 to one (1) share of New
Common Stock based upon ten million (10,000,000) shares of New Common Stock.

 

“Creditors Committee” means the official committee of unsecured creditors of the
Loan Parties appointed in the Cases by the United States Trustee on or about
November 1, 2004.

 

“DCA” shall mean Ronald Reagan Washington National Airport.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to 13% per annum.

 

“DIP Financing Order” means a final order of the Bankruptcy Court approving the
terms and conditions of the Loan Documents (including, without limitation, the
granting of Liens and the priority status referred to in the Loan Documents),
which final order shall be in form and substance satisfactory to the Lender in
its sole discretion and shall not have been reversed, amended, supplemented,
modified, stayed or vacated.

 

6

--------------------------------------------------------------------------------


 

“Disclosure Statement” means the Disclosure Statement With Respect To The First
Amended Plan of Reorganization filed with the Bankruptcy Court by the
Reorganizing Debtors on December 12, 2005.

 

“Disclosure Statement Financial Projections” means the Pro Forma Financial
Projections which are Exhibit 2 to the Disclosure Statement.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided, however, that a Slot trade shall not constitute
a Disposition if accomplished in a transaction where the traded Slot is intended
to be returned to the applicable Loan Party within 30 days after such trade is
consummated (a “Temporary Slot Disposition”).

 

“Dollar” and “$” mean lawful money of the United States.

 

“DOT” means the United States Department of Transportation, or any successor
authority established in replacement thereof.

 

“Effective Date” means the date the Amended Reorganization Plan, in form and
substance satisfactory to the Lender, becomes effective.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, noise, air emissions and discharges to waste or
public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

7

--------------------------------------------------------------------------------


 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equipment” has the meaning specified in Section 9.01(c).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Assets” means (i) any retainers paid or deposited before the Petition
Date by the Loan Parties to or with their professionals for professional
services and expense reimbursement in connection with the Cases; provided,
however, that the security interests attach automatically to any reversionary or
residual interest any Loan Party may have in such retainer; (ii) any Trust
Funds; (iii) Loan Parties’ avoidance actions and proceeds thereof under Sections
544-550 of the Bankruptcy Court or similar applicable State law, and (iv) Card
Receivables (but only to the extent the ATSB Lender Parties or Southwest do not
hold a security interest therein).

 

8

--------------------------------------------------------------------------------


 

“Existing Indebtedness” means Indebtedness of each Loan Party existing on the
Petition Date.

 

“FAA” means the Federal Aviation Administration.

 

“Funding Fee” has the meaning specified in Section 2.05.  The Funding Fee is
referred to in the Commitment letter as the “MP Funding Fee”.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time as applied by a significant segment of the accounting
profession in the United States.

 

“Gate Leaseholds” means all of the right, title, privilege, interest, and
authority now or hereafter acquired or held by the Borrower or, if applicable, a
Guarantor in connection with the right to use or occupy space in any airport or
terminal at which the Borrower conducts scheduled operations.

 

“Gate Restructuring Term Sheet” means the term sheet dated December 6, 2005
among the Borrower, Southwest and the City of Chicago with respect to the
proposed restructuring of certain gates at Chicago’s Midway Airport, a copy of
which is attached hereto as Exhibit D.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranty” has the meaning specified in Section 10.01.

 

9

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” has the meaning specified in Section 10.01.

 

“Guarantors” means the Parent, ATA Leisure Corp., ATA Cargo, Inc. and American
Trans Air Execujet, Inc.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which each such trade payable or account payable was created);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            capital leases, operating leases and Synthetic Lease Obligation;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of redeemable preferred interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof

 

10

--------------------------------------------------------------------------------


 

as of such date.  The amount of any capital lease, operating lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.  The amount of Indebtedness of
any Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability, upon the
occurrence of the contingency giving rise to the obligation, of any contingent
obligations at such date; provided, that the amount outstanding at any time of
any Indebtedness issued with the original issue discount is the face amount of
such Indebtedness less the remaining unamortized portion of the original issue
discount of such Indebtedness at such time as determined in conformity with
GAAP.

 

“Indemnitees” has the meaning specified in Section 11.05.

 

“Intellectual Property Collateral” has the meaning specified in Section 9.01(h).

 

“Inventory” has the meaning specified in Section 9.01(d).

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor incurs
debt of the type referred to in clause (h) of the definition of “Indebtedness”
set forth in this Section 1.01 in respect of such Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person; provided, however, that deposits made by any Loan
Party in the ordinary course of business in connection with the acquisition of
aircraft, airframes or engines or the entry into contracts (but excluding
deposits to secure Indebtedness) shall not be considered an “Investment”.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Investment Agreement” means the Investment Agreement described in the
Commitment Letter.

 

“IP Agreements” has the meaning specified in Section 9.02(f)(viii).

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, any Governmental Authority, in each case whether
or not having the force of law.

 

“Lead Investor” means the lead investor and plan sponsor in the Borrower’s
Reorganization Plan.

 

11

--------------------------------------------------------------------------------


 

“LGA” shall mean New York’s LaGuardia Airport.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority, privilege or other security interest or preferential arrangement of
any kind or nature whatsoever intended for security (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Liquidity” means, on any given date with respect to the Borrower, the Parent
and its Subsidiaries, the aggregate amount of all cash held by the Borrower, the
Parent and its Subsidiaries.

 

“Loan” has the meaning set forth in Section 2.01.

 

“Loan Documents” means, collectively, (a) this Credit Agreement, (b) the Term
Note, and (c) the Collateral Documents.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Adverse Change” means (a) a material adverse effect upon the business,
condition (financial or otherwise), operations, performance, properties, assets,
liabilities (actual and contingent) or prospects of the Borrower and the
Guarantors, taken as a whole, since July 31, 2005; (b) a material impairment of
the rights and remedies of the Lender under any Loan Document, or of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party; (d) a material impairment of the Collateral taken as a whole; (e) an
amendment to, or termination of, the Codeshare Agreement without the prior
written consent of the Lender; or (f) the resignation of any senior management
or other key employee of the Borrower or any other Loan Party.

 

“MatlinPatterson” means MatlinPatterson Global Opportunities Partners II, L.P.
and/or its affiliates.

 

“Maturity Date” means the earliest of (a) March 31, 2006, (b) the occurrence of
an Event of Default and acceleration of the Obligations, and (c) the effective
date of a Reorganization Plan.

 

“Maximum Rate” has the meaning specified in Section 11.10.

 

“MDW” shall mean Chicago’s Midway Airport.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

12

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means:  (a) with respect to a Disposition of any asset by
any Loan Party, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such sale (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket fees and expenses (including reasonable and customary brokerage
and legal counsel fees) incurred by such Loan Party in connection with such sale
and (C) taxes reasonably estimated by the Borrower to be actually payable within
two years of the date of the relevant asset sale as a result of any gain
recognized in connection therewith documented in form and substance reasonably
satisfactory to the Lender; and (b) with respect to the issuance of any capital
stock or other Equity Interest by Loan Party or the issuance of any Indebtedness
by any Loan Party, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such sale or issuance over (ii) the underwriting
discounts and commissions, and other out-of-pocket expenses, incurred by such
Loan Party in connection with such sale or issuance.

 

“New Common Stock” means common stock of the reorganized ATA Holdings Corp. or a
new corporation which directly or indirectly owns all of the issued and
outstanding capital stock of the Reorganizing Debtors.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by any Loan Party under
any Loan Document, (b) the obligation of any Loan Party to reimburse any amount
in respect of any of the foregoing obligations under the Loan Documents that the
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party, and (c) the obligation to reimburse any amount in respect of any of
the foregoing obligations.

 

“Orders” means the DIP Financing Order, the Approval Order or any other order of
the Bankruptcy Court in connection with the Cases.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or

 

13

--------------------------------------------------------------------------------


 

organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Sale/Leaseback” means any transaction pursuant to which a Loan Party
sells “equipment” described in Section 1110(a)(3) of the Bankruptcy Code (as in
effect on the date hereof) that is subject to a mortgage, conditional sale or
security interest on the date hereof (such equipment, the “Subject Equipment”)
and leases the Subject Equipment back from the buyer or its designee.

 

“Permitted Senior Liens” means (a) Liens permitted under Section 7.01 which have
priority by operation of law or as provided herein over the Liens granted to the
Lender and (b) Liens permitted under Section 7.01(i) or (p).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning specified in Preliminary Statement 1 to this
Credit Agreement.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

 

“Pledged Debt” has the meaning specified in Section 9.01(f)(ii).

 

“Pledged Equity” has the meaning specified in Section 9.01(f)(i).

 

“Post-Petition,” when used with respect to any agreement or instrument, any
claim or proceeding or any other matter, shall refer to an agreement or
instrument that was entered into or became effective, a claim or proceeding that
first arose or was first instituted, or another matter that first occurred,
after the commencement of the Cases.

 

“Pre-Petition,” when used with respect to any agreement or instrument, any claim
or proceeding or any other matter, shall refer to an agreement or instrument
that was entered into or became effective, a claim or proceeding that arose or
was instituted, or another matter that occurred, prior to the Petition Date.

 

14

--------------------------------------------------------------------------------


 

“Pre-Petition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any Pre-Petition
Indebtedness or trade payables or other Pre-Petition claims against the Borrower
or any Guarantor.

 

“Primary Collateral” has the meaning specified in Section 9.01.

 

“Procedures for Solicitation” means the Procedures for the Solicitation of
Acceptances and Rejections of the Amended Reorganization Plan filed with the
Bankruptcy Court by the Reorganizing Debtors on September 30, 2005, as the same
may be amended with the consent of the Lender.

 

“Receivables” has the meaning specified in Section 9.01(e).

 

“Register” has the meaning specified in Section 2.07(b).

 

“Regulations” means the regulations for the Air Carrier Guarantee Loan Program
issued pursuant to the Air Transportation Stabilization Act, 14 C.F.R. 
Part 1300, as the same may be amended from time to time.

 

“Related Contracts” has the meaning specified in Section 9.01(e).

 

“Relevant Labor Unions” means the Association of Flight Attendants, Airline
Pilots Association, International, International Association of Machinists and
Aerospace Workers and the Communications Workers of America.

 

“Reorganization Plan” means a Chapter 11 plan of reorganization filed in any
Case by the Borrower and/or any of the Guarantors.

 

“Reorganizing Debtors” means, collectively, ATA Airlines, Inc., ATA Holdings
Corp., ATA Leisure Corp., ATA Cargo, Inc. and American Trans Air Execujet, Inc.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Responsible Officer” means, (i) the chief executive officer, president, chief
financial officer, executive vice president, treasurer or assistant treasurer of
a Loan Party, and (ii) with respect to each Loan Party (other than the
Borrower), any person authorized by the Board of Directors or shareholders of
such Loan Party to execute documents in connection with the Loan Documents on
behalf of such Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of

 

15

--------------------------------------------------------------------------------


 

any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Persons thereof).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Section 1110 Agreement” means any agreement of any Loan Party related to
Section 1110 Assets, including, without limitation, security agreements,
mortgages, trusts, leases, conditional sale agreements or other instruments
applicable to such Section 1110 Assets.

 

“Section 1110 Assets” means, (i) any “aircraft,” “aircraft engine,” “propeller,”
“appliance” or “spare part” of any Loan Party (as defined in Section 40102 of
Title 49) as those terms are used in Section 1110(a)(3)(A)(i) of the Bankruptcy
Code, (ii) all parts substitutions, renewals and replacements of, improvements,
accessions and accumulations incident to each such aircraft, aircraft engine,
appliance or spare part and all documents related to any of the foregoing to the
extent any such asset constitutes equipment within the scope of
Section 1110(a) of the Bankruptcy Code; (iii) any other assets with respect to
which the granting of any such security interests would cause a default,
directly or indirectly, of any Section 1110 Agreement, other than a default
arising from a negative pledge or similar provision in any such Section 1110
Agreement with respect to otherwise unencumbered property, and (iv) any deposit
or reserve delivered by a Loan Party to a Section 1110 Beneficiary (as defined
below) in connection with the purchase, financing or lease of a Section 1110
Asset; or reserve upon the satisfaction of the obligations secured thereby.

 

“Section 1110 Beneficiary” shall mean all counterparties with any of the Loan
Parties to any such Section 1110 Agreements.

 

“Security Collateral” has the meaning specified in Section 9.01(f).

 

“Slot” means the right and operational authority of a Loan Party to conduct one
Instrument Flight Rules (as defined under the FAA regulations) landing or
takeoff operation during a specific hour or other periods at LGA, MDW and DCA
pursuant to FAA regulations.

 

“Southwest” means Southwest Airlines Co., a Texas corporation.

 

“Southwest Bid” means that certain Bid Proposal Letter, dated as of December 15,
2004, from Southwest Airlines Co. to ATA Holdings Corp and its debtor affiliates
and subsidiaries, pursuant to which Southwest proposed to (a) purchase certain
of Debtors’ assets, (b) provide Debtors with debtor-in-possession loan facility,
(c) provide debtors with post-bankruptcy financing through long-term debt
refinancing, (d) purchase non-voting convertible preferred equity in reorganized
Holdings and (e) codeshare with Debtors out of specified airports, as amended,
restated, supplemented or modified from time to time.

 

“Southwest DIP Facility” means the Secured Debtor-In-Possession Credit and
Security Agreement dated as of December 22, 2004, as amended, restated
supplemented or modified from time to time, among the Borrower, the guarantors
and Southwest, as approved by order of the Bankruptcy Court dated January 10,
2005.

 

16

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Superpriority Claim” shall mean a claim against the Borrower or any Guarantor
in any of the Cases pursuant to Section 364(c)(1) of the Bankruptcy Code having
priority over any or all administrative expenses and other claims of the kind
specified in, or otherwise arising or ordered under, any Sections of the
Bankruptcy Code (including, without limitation, Sections 105, 326, 328, 330,
331, 503(b), 507, 546(c) and/or 726 thereof), whether or not such claim or
expenses may become secured by a judgment lien or other non-consensual lien,
levy or attachment.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or lease in which the lessee is
contractually entitled to the tax benefits of ownership of the leased assets, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

17

--------------------------------------------------------------------------------


 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Temporary Slot Disposition” has the meaning set forth in the definition of
“Disposition” set forth in this Section 1.01.

 

“Term Note” has the meaning specified in Section 2.07(a).

 

“Title 49” means Title 49 of the United States Code, as amended and in effect
from time to time, and the regulations promulgated pursuant thereto.

 

“Trademarks” has the meaning specified in Section 9.02(f)(ii).

 

“Transactions” means, collectively, (a) the consummation of transactions
contemplated by the Loan Documents and (b) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.

 

“Transfer and Settlement” means (1) the Midway Gate Restructuring Agreement to
transfer certain lease rights to Southwest and to resolve certain issues with
the City of Chicago, (2) an amendment to the Codeshare Agreement, and (3) the
amendments to the Southwest Bid and Southwest DIP Facility.

 

“Trust Funds” has the meaning specified in the ATSB Cash Use Order.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the most recent valuation date in
accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Code for the applicable plan year.

 

“United States” and “U.S.” means the United States of America.

 

“United States Citizen” has the meaning specified in Section 5.01.

 

“Use or Lose Rule” means with respect to the Slots, the terms of 14 C.F.R. ss.
93.227.

 

“UST/Clerk Fees” has the meaning set forth in the DIP Financing Order.

 

1.02         Other Interpretive Provisions.  With reference to this Credit
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

18

--------------------------------------------------------------------------------


 

(iii)          The term “including” is by way of example and not limitation.

 

(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.”

 

(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Loan Document.

 

1.03         Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP, as
in effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)           If at any time any change in GAAP or the application thereof would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Lender shall so request, the
Lender and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Lender); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Lender financial statements and other documents required under this Credit
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

1.04         Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

19

--------------------------------------------------------------------------------


 

1.06         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

 

ARTICLE II

THE LOAN FACILITY

 

2.01         The Loan.  Subject to the terms and conditions set forth in
Article IV of this Credit Agreement, the Lender shall make a term loan (the
“Loan”) to the Borrower in an amount equal to Thirty Million Dollars
($30,000,000) on the Closing Date.  Amounts repaid with respect to the Loan may
not be reborrowed.

 

2.02         Prepayments.

 

(a)           INTENTIONALLY LEFT BLANK

 

(b)           Mandatory.  (i) If any Loan Party Disposes of any Chicago Gates,
the Borrower shall prepay the principal amount of the Loan in an amount equal
to: (A) 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by any Loan Party, minus (B) the sum of (i) any required
repayments on the ATSB Secured Claim plus (ii) any required repayments to
Southwest under the Southwest DIP Facility.

 

(ii)           Upon the issuance by any Loan Party of any of its capital stock
or other Equity Interests to any Person other than another Loan Party or the
Lender pursuant to the terms of the Investment Agreement (or the receipt of any
capital contribution by any Loan Party from any Person other than another Loan
Party), the Borrower shall prepay the principal amount of the Loan in an amount
equal to: (A) 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by any Loan Party; minus (B) any required repayments to
Southwest of the Indebtedness under the Southwest DIP Facility.

 

(iii)          Upon the incurrence or issuance by any Loan Party of any
Indebtedness to any Person other than another Loan Party (other than
Indebtedness expressly permitted to be incurred or issued pursuant to
Section 7.03(c)), the Borrower shall prepay the principal amount of the Loan in
an amount equal to: (A) 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by any Loan Party; minus (B) any required
repayments to Southwest of the Indebtedness under the Southwest DIP Facility.

 

(c)           Accrued Interest.  All prepayments under this Section 2.02 shall
be made together with accrued and unpaid interest to the date of such prepayment
on the principal amount so prepaid.

 

2.03         Repayment of Loan.  The Borrower shall repay the outstanding
principal amount of the Loan in cash on the Maturity Date; provided, however,
that in the event that the Lender or any of its Affiliates is not selected as
the Lead Investor under the Reorganizing Debtors’ Reorganization Plan, the
Lender shall have the option, exercisable by written notice to the Borrower, to
defer the repayment of the principal amount of the Loan and any accrued and
unpaid interest thereon to the effective date of such Reorganization Plan and
exchange such principal amount and interest for New Common Stock (or such other
stock issued to the Lead Investor) at a price per share equal to the price per
share paid by the Lead Investor for such New

 

20

--------------------------------------------------------------------------------


 

Common Stock (or other stock); provided, further, that if no Event of Default
has occurred prior to the Maturity Date and the Effective Date occurs, the
outstanding principal amount of the Loan (including the amount of the Funding
Fee) and the accrued and unpaid interest thereon shall be repaid by the issuance
of New Common Stock to the Lender on the Effective Date at the Conversion
Ratio.  For the avoidance of doubt, the Funding Fee shall be added to (and
deemed to constitute part of) the outstanding principal amount of the Loan and
be payable (together with interest thereon) in accordance with Section 2.03.

 

2.04         Interest.

 

(a)           Interest Rate.  Subject to the provision of subsection (b) below,
the outstanding principal amount of the Loan shall accrue interest, from the
date such Loan is made until such Loan has been paid in full (whether paid in
cash or by the issuance of New Common Stock), at a rate equal to 10% per annum.

 

(b)           Default Rate.  Upon the occurrence and during the continuance of
an Event of Default, the Borrower shall pay interest on (i) the outstanding
principal amount of the Loan and all other Obligations, payable in arrears on
demand, at a rate per annum equal at all times to the Default Rate.

 

(c)           Payment Date.  Except as set forth in subsection (b) above,
interest on the principal amount of the Loan and all other Obligations shall be
payable in arrears on the Maturity Date and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment.

 

2.05         Funding Fee.  The Borrower shall pay to the Lender a closing fee
(the “Funding Fee”) in an amount equal to $3,600,000.  Upon the funding of the
Loan by the Lender on the Closing Date, the Funding Fee shall be deemed fully
earned and shall be added on the Closing Date to the principal amount of the
Loan which shall be payable in accordance with Section 2.03 hereof.

 

2.06         Computation of Interest and Fees.  All computations of interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on the principal balance of
the Loan (including the principal amount of the Funding Fee) from, and
including, the day on which the Loan is made to, and excluding, the day on which
the amount of the Loan is paid in full.  Each determination by the Lender of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.07         Evidence of Indebtedness.   (a)   The Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to the Lender resulting from the Loan and the
additions to the principal amount of the Loan from time to time, including the
amounts of principal and interest payable and paid to the Lender from time to
time hereunder.  The Borrower shall execute and deliver to the Lender a
promissory note payable to the order of the Lender, substantially in the form of
Exhibit A, evidencing the aggregate indebtedness of the Borrower to the Lender
resulting from the principal amount of the Loan (including the amount of the
Funding Fee) (the “Term Note”).

 

21

--------------------------------------------------------------------------------


 

(b)           The Borrower shall maintain at its address referred to on the
signature page hereto a register for the recordation of the name and address of
the Lender and principal amount of and interest on the Loan owing to the Lender
from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the Borrower
and the Lender may treat each Person whose name is recorded in the Register as
the Lender hereunder for all purposes of this Credit Agreement.  The Term Note
(and any interest therein) shall not be transferred by the Lender unless such
transfer is recorded in the Register.  The Register shall be available for
inspection by the Lender at any reasonable time and from time to time upon
reasonable prior notice. The Register shall include a control account in which
shall be recorded (i) the date and the principal amount of the Loan (including
the amount of the Funding Fee), (ii) the amount of any principal or interest
paid by the Borrower to the Lender hereunder, and (iii) the terms of any
assignment by the Lender delivered to the Borrower.

 

(c)           Entries made in good faith by the Borrower in the Register
pursuant to subsection (b) above, and by the Lender in its account pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to
the Lender absent manifest error; provided, however, that the failure of the 
Borrower or the Lender to make an entry, or any finding that an entry is
incorrect, in the Register or the Lender’s account shall not limit or otherwise
affect the obligations of the Borrower under this Credit Agreement.

 

2.08         Payments Generally.

 

(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Lender in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.

 

(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

2.09         Approval of Interest.  Approval of this Credit Agreement by the
Bankruptcy Court shall constitute approval of the rates of interest and other
amounts payable hereunder and a ruling that they are exempt from any otherwise
applicable limitation.

 

2.10         Superpriority Nature of Obligations; No Priming Lien.

 

(a)           Except as set forth in this paragraph, subject to the Carve-Out,
the Obligations shall be secured by:

 

(i)            an allowed superpriority administrative expense claim pursuant to
Section 364(c)(1) of the Bankruptcy Code in each of the Cases having priority,
subject only to the Carve-Out and the obligations of any of the Loan Parties to
the ATSB Lenders with respect to the ATSB Secured Claim and pursuant to the ATSB
Cash Use Order and of any Loan Parties to Southwest under the Southwest DIP
Facility, over all administrative expenses, claims and unsecured claims against
the Loan Parties, now existing or hereafter arising, of any kind or nature
whatsoever, including, without limitation, administrative

 

22

--------------------------------------------------------------------------------


 

expenses of the kinds specified in, or ordered pursuant to sections 105, 326,
328, 330, 331, 503(b), 507, 546(c), 726 or 1114 of the Bankruptcy Code whether
or not such claims or expenses may become secured by a judgment lien or other
non-consensual lien, levy or attachment, and shall at all times be senior to the
rights of any Loan Party, any Loan Party’s estate, and any successor trustee or
estate representative in the Cases or any subsequent proceeding or case under
the Bankruptcy Code; and

 

(ii)           pursuant to section 364(c)(3) of the Bankruptcy Code, Liens and
security interests in and to all Collateral of the Loan Parties subject only to
(i) valid and perfected Liens in existence on the Petition Date and junior to
such valid and perfected Liens; (ii) valid, enforceable and nonavoidable Liens
existing as of the Petition Date, but perfected after the Petition Date pursuant
to section 546(b) of the Bankruptcy Code only to the extent such post-petition
perfection is expressly permitted under the Bankruptcy Code; (iii) the
Carve-Out; and (iv) Permitted Senior Liens (including Liens granted (A) pursuant
to the ATSB Cash Use Order and (B) to Southwest under the Southwest DIP
Facility).

 

(b)           Notwithstanding the foregoing, the Loan Parties shall be permitted
to pay, as the same may become due and payable, subject to the provisions of the
Orders and this Section 2.10 the fees and expenses provided for in the
definition of the Carve-Out.  Except for the Carve-Out, no costs or expenses of
administration shall be imposed against the Lender or the Collateral under
Sections 105, 506(c) or 552 of the Bankruptcy Code, or otherwise.

 

2.11         Waiver of any Priming Rights.  On behalf of themselves and their
estates, and for so long as any of the Obligations shall be outstanding, the
Borrower and the other Loan Parties hereby irrevocably waive any right, pursuant
to Sections 364(c) or 364(d) of the Bankruptcy Code or otherwise, (a) to grant
any Lien hereafter of equal or greater priority than the Lien securing the
Obligations, or (b) to hereafter approve or incur a claim of equal or greater
priority than the Obligations, in both cases other than as provided in the ATSB
Cash Use Order and the Southwest DIP Facility.

 

2.12         Payment of Obligations.  Upon the Maturity Date (whether by
acceleration or otherwise) of any of the Obligations under this Credit Agreement
or any of the other Loan Documents, the Obligations shall be due and payable
without further application to or order of the Bankruptcy Court.

 

2.13         No Discharge; Survival of Claims.  The Borrower and each of the
other Loan Parties agrees that (a) the Obligations shall not be discharged by
the entry of an order confirming a Reorganization Plan (and the Borrower and
each of the other Loan Parties, pursuant to Section 1141(d)(4) of the Bankruptcy
Code, hereby waives any such discharge) and (b) the superpriority administrative
claim granted to the Lender pursuant to the DIP Financing Order and described in
Section 2.10 and the Liens granted to the Lender pursuant to the DIP Financing
Order and described in Section 9.01 shall not be affected in any manner by the
entry of an order confirming a Reorganization Plan in any Cases.

 

23

--------------------------------------------------------------------------------


 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)           Except as otherwise provided in this Section 3.01, any and all
payments by the Borrower to or for the account of the Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Lender, is organized or is otherwise a resident or doing
business (other than a jurisdiction in which the Lender is deemed to be doing
business solely as a result of entering into, or performing its obligations
under, any Loan Document); (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as (“Taxes”).  If the Borrower shall
be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document, then, except as otherwise provided in this
Section 3.01, (i) the sum payable shall be increased as necessary so that after
making all required deductions with respect to Taxes (including deductions
applicable to additional sums payable under this Section), the Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws, and (iv) within 30 days after the date of
such payment, the Borrower shall furnish to the Lender the original or a
certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Lender.

 

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property,
intangible, mortgage recording taxes or similar charges or similar levies which
arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document (hereinafter referred to as “Other Taxes”).

 

(c)           If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Lender, the Borrower shall also pay to the Lender at the time interest is paid,
such additional amount that the Lender specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Lender would have received if such Taxes or
Other Taxes had not been imposed.

 

(d)           The Borrower agrees to indemnify the Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by the
Lender, (ii) amounts payable under Section 3.01(c) without duplication and
(iii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental

 

24

--------------------------------------------------------------------------------


 

Authority; but excluding amounts resulting from the failure to comply with the
requirements of Section 11.05.  Payment under this subsection (d) shall be made
within 30 days after the date the Lender makes a demand therefor.

 

(e)           If the Lender determines, in its sole discretion, that it has
actually received or realized any refund of tax, any reduction of, or credit
against, its withholding or payment of any additional amount by the Borrower
pursuant to this Section 3.01, the Lender shall reimburse the Borrower in an
amount equal to the net benefit, after tax, and net of all expenses incurred by
the Lender in connection with such refund, reduction, credit or recovery;
provided that nothing in this Section 3.01(e) shall require the Lender to make
available its tax returns (or any other information relating to its taxes which
it deems to be confidential or interfere with the Lender’s right to arrange its
tax affairs in whatever manner it deems fit or to obligate the Lender to claim
any credit).  The Borrower shall return such amount to the Lender in the event
that such Person is required to repay such refund of tax or is not entitled to
such reduction of, or credit against its tax liabilities.

 

(f)            The Lender shall execute and deliver to the Borrower any
applicable forms regarding certain identifying information customarily requested
for United States withholding tax purposes.

 

3.02         Matters Applicable to All Requests for Compensation.  A certificate
of the Lender claiming compensation under this Article III and setting forth the
additional amount or amounts to be paid to it hereunder and the basis therefor
shall be conclusive in the absence of manifest error.  In determining such
amount, the Lender may use any reasonable averaging and attribution methods.

 

3.03         Survival.  All of the Borrower’s obligations under this Article III
shall survive repayment of all Obligations hereunder.

 

ARTICLE IV

CONDITIONS PRECEDENT TO CLOSING

 

4.01         Conditions to Closing Date.  The obligation of the Lender to make
the Loan on the Closing Date shall be subject to the satisfaction of the
following conditions precedent:

 

(a)           The Lender’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed, and each in form and substance reasonably
satisfactory to the Lender and its respective legal counsel:

 

(i)            counterparts of this Credit Agreement, sufficient in number for
distribution to the Lender and the Borrower, duly executed by the appropriate
Loan Parties;

 

(ii)           the Term Note duly executed by the Borrower;

 

(iii)          a copy of the DIP Financing Order certified by the clerk of the
Bankruptcy Court, which Order shall be in the form and substance acceptable to
the Lender and shall not have been reversed, amended, supplemented, modified,
stayed or vacated;

 

25

--------------------------------------------------------------------------------


 

(iv)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Lender may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Credit Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

 

(v)           a certificate of a Responsible Officer of each Loan Party either
(A) listing all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

 

(vi)          such documents and certifications as the Lender may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Loan Parties is validly existing and in good standing in its
jurisdiction of organization; and

 

(vii)         a favorable opinion of Baker & Daniels and general counsel of ATA,
counsel to the Loan Parties, addressed to the Lender, in form and substance
acceptable to the Lender and its counsel.

 

(b)           The Court shall have entered an enforceable order approving the
terms and conditions of the Commitment Letter, the Loan Documents and the
Transactions (including without limitation, (a) the finding that the Lender is
making the Loan in “good faith” within the meaning of Section 364(e) of the
Bankruptcy Code, (b) pursuant to Section 364(c)(3) of the Bankruptcy Code,
authorizing and granting the security interests and liens upon certain property
of the Borrower’s estate defined under Section 541 of the Bankruptcy Code and
otherwise described above, and (c) pursuant to Section 364(c)(1) of the
Bankruptcy Code, the granting of the superpriority status and liens referred to
herein, and (d) the automatic perfection of all liens referred to herein, the
payment of all fees referred to herein, the first priority line referred to
herein), such order to be in the form and substance satisfactory to the Lender
in its sole discretion and which shall not have been reversed, modified, amended
or stayed without the prior written consent of the Lender.  Such order shall
also (a) approve the Loan Parties’ waiver of any and all claims and causes of
action against the Lender (and its respective affiliates) directly related to
any Loan or the negotiation of the terms thereof, and (b) prohibit subsequent
granting of liens or priority status superior to, or pari passu with, those
provided in connection with the Obligations.

 

(c)           The Lender shall have received the Business Plan and since
October 8, 2005 the Borrower and the other Loan Parties shall have operated
their respective business in a manner substantially consistent therewith.

 

(d)           The Lender shall have received a Lien on substantially all of the
Borrower’s and each of the other Loan Parties’ assets and be satisfied that all
such Liens are valid and effective and will be perfected and subordinate only to
the Lien securing the ATSB Secured Claim and granted to the ATSB Lender Parties
pursuant to the ATSB Cash Use Order, and the Lien of Southwest granted under the
Southwest DIP Facility.

 

26

--------------------------------------------------------------------------------


(e)           The Lender shall have received consents, in form and substance
satisfactory to the Lender, from ATSB and Southwest pursuant to which ATSB and
Southwest consent to the Transactions.

 

(f)            The Debtors shall have filed with the Bankruptcy Court the
Amended Reorganization Plan and Disclosure Statement in connection therewith,
and the Bankruptcy Court shall have entered the Approval Order.

 

(g)           United States Department of Transportation shall have advised the
Lender and the Loan Parties, in writing, that the transactions contemplated by
the Commitment Letter are not inconsistent with applicable law and rules and
United States Department of Transportation’s practice.

 

(h)           All waiting periods imposed by applicable Law (including in
particular, 49 USC 41720) in connection with the filing of the Codeshare
Agreement shall have expired or been terminated without any action having been
taken by any court of competent jurisdiction restraining, preventing or imposing
materially adverse conditions upon such transactions.

 

(i)            The Lender shall have received an executed copy of the Codeshare
Agreement and the related documentation.  The Court shall have entered an
enforceable order approving the terms and conditions of the Codeshare Agreement.

 

(j)            No Material Adverse Change shall have occurred.

 

(k)           No Event of Default or Default shall have occurred and be
continuing or would result from the making of the Loan requested to be made on
the Closing Date.

 

(l)            All of the representations and warranties contained herein and in
the other Loan Documents shall be true and complete in all material respects on
and as of the Closing Date, both before and immediately after giving effect to
the making of the Loan, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.

 

(m)          There shall have been paid to the Lender all fees and expenses
(including the reasonable legal fees of counsel to the Lender) payable to the
Lender pursuant to the Commitment Letter for which an invoice has been submitted
to the Borrower.

 

(n)           The Borrower and the other Loan Parties shall have received all
material consents and authorizations required pursuant to any material
Contractual Obligation with any other Person and shall have obtained all
material permits of, and effected all notices to and filings with, any
Governmental Authority as may be necessary to allow the Borrower lawfully (A) to
execute, deliver and perform, in all material respects, their respective
obligations hereunder, under the other Loan Documents to which each of them is,
or shall be, a party and under each other agreement or instrument to be executed
and delivered by each of them pursuant thereto or in connection therewith,
(B) to consummate the Transactions and (C) to create and perfect the Liens on
the Collateral in the manner and for the purpose contemplated by the Loan
Documents.

 

(o)           The Closing Date shall have occurred on or before December 30,
2005.

 

27

--------------------------------------------------------------------------------


 

(p)           No law, regulation, order, judgment, injunction, stay or decree of
any Governmental Authority shall exist, and the Lender shall not have received
any notice that any action, suit, investigation, litigation or proceeding is
pending or threatened in any court or before any arbitrator or Governmental
Authority which, in the reasonable determination of the Lender, (i) purports to
enjoin, prohibit, restrain or otherwise affect (A) the ability of the Borrower
or any other Loan Party to perform their respective obligations hereunder and
under each Loan Document in any material respect, (B) the making of the Loan on
the Closing Date or (C) the consummation of the transactions contemplated hereby
or contemplated under the other Loan Documents or (ii) would be reasonably
expected to result in a Material Adverse Change.

 

(q)           The ATSB Lenders shall have entered into an agreement, the terms
and conditions of which shall be satisfactory to the Lender, pursuant to which
the ATSB Lender Parties agree that the ATSB Secured Claim shall be restructured
on the Effective Date as provided in the ATSB Term Sheet, and any matters which
are unresolved in the ATSB Term Sheet shall have been resolved to the
satisfaction of the Lender.

 

(r)            The Lender shall be reasonably satisfied with all motions,
orders, and other pleadings or related documents to be filed or submitted to the
Bankruptcy Court in connection with the Transactions.

 

(s)           The Gate Restructuring Term Sheet shall be in form and substance
satisfactory to the Lender.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender that:

 

5.01         Existence, Qualification and Power; Compliance with Laws; “Air
Carrier Status”.  Each Loan Party (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and (except for ATA
Cargo, Inc.) in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) subject to the entry of the DIP Financing
Order, has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except, in each case referred to in clause (b)(i), to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Change.  The Borrower is an “air carrier” within the meaning of
Section 40102 of Title 49 and holds a certificate under Section 41102 of Title
49 or a commuter air carrier authorization.  The Borrower holds an air carrier
operating certificate issued pursuant to Chapter 447 of Title 49.  The Borrower
is a “citizen of the United States” as defined in Section 40102(a)(15) of Title
49 (a “United States Citizen”).  The Borrower possesses all necessary
certificates, franchises, licenses, permits, rights, authorizations and
concessions and consents which are material to the operation of the routes flown
by it and the conduct of its business and operations as currently conducted.

 

28

--------------------------------------------------------------------------------


 

5.02         Authorization; No Contravention.  Following the entry of, and
giving effect to, the DIP Financing Order (in the case of the Loan Documents),
the execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party and, the consummation of the
Transaction, are within such Loan Party’s corporate or other powers, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Post-Petition Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law. 
No Loan Party is in breach of any such Contractual Obligation, the breach of
which could be reasonably likely to have a Material Adverse Change.

 

5.03         Governmental Authorization; Other Consents.  Following the entry
of, and giving effect to, the DIP Financing Order (in the case of the Loan
Documents), no approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Credit Agreement
or any other Loan Document or for the consummation of the Transaction, (ii) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents or (iii) the perfection or maintenance of the Liens created under the
Collateral Documents (including the requisite priority set forth in the DIP
Financing Order) except in each case for such consents, exemptions,
authorizations, approvals, actions, notices and filings listed on Schedule 5.03
hereto, all of which have been duly obtained, taken, given or made and are in
full force and effect.  All applicable waiting periods in connection with the
Transaction have expired without any action having been taken by any competent
authority restraining, preventing or imposing materially adverse conditions upon
the Transaction or the rights of the Loan Parties freely to transfer or
otherwise dispose of, or to create any Lien on, any properties now owned or
hereafter acquired by any of them.

 

5.04         Binding Effect.  This Credit Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Credit Agreement
constitutes, and each other Loan Document when so delivered will constitute,
subject to the entry of the DIP Financing Order by the Bankruptcy Court, as
applicable, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms.

 

5.05         Financial Statements; No Material Adverse Change.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower, the Parent and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or

 

29

--------------------------------------------------------------------------------


 

contingent, of the Borrower, the Parent and its Subsidiaries as of the date
thereof required to be disclosed by GAAP, including liabilities for taxes,
material commitments and Indebtedness.

 

(b)           The unaudited consolidated financial statements of the Borrower,
the Parent and its Subsidiaries dated September 30, 2005, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower, the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c)           [INTENTIONALLY DELETED]

 

(d)           The consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Reorganizing Debtors delivered to the Lender
in connection with this Credit Agreement were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s best estimate of its future
financial performance.

 

5.06         Litigation.  Other than the Cases, except as has been publicly
disclosed in any filing made by the Borrower or any other Loan Party with the
SEC between December 31, 2003 and the date of this Credit Agreement, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower, the Parent or any of its Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate could reasonably be expected to have a Material Adverse Change.  The
performance of any action by any Loan Party required or contemplated by any of
the Loan Documents is not restrained or enjoined (either temporarily,
preliminary or permanently).  There are no actions, suits or proceedings pending
that challenge the validity of any Loan Document or the applicability or
enforceability of any Loan Document or any of the Orders or which seek to void,
avoid, limit, or otherwise adversely affect the security interest created by or
in any Loan Document or any of the Orders or any payment made pursuant thereto.

 

5.07         No Default.  Neither the Borrower nor any other Loan Party is in
default under or with respect to, or a party to, any Post Petition Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Change.  No Default has occurred and is
continuing or would result from the execution, delivery or performance of this
Credit Agreement or any other Loan Document or the transactions contemplated
hereby or thereby.

 

5.08         Ownership of Property.  (a) Each Loan Party has a valid leasehold
or subleasehold interests in all real property necessary to or used in the
ordinary conduct of its business.

 

30

--------------------------------------------------------------------------------


 

(b)           Set forth on Schedule 5.08(b) hereto is a complete and accurate
list of all Liens on Collateral, showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
Collateral subject thereto.  The Collateral is subject to no Liens, other than
Liens set forth on Schedule 5.08(b), and as otherwise permitted by Section 7.01.

 

(c)           Set forth on Schedule 5.08(c) hereto is a complete and accurate
list of all Slots held by any Loan Party on the date hereof.

 

(d)           Set forth on Schedule 5.08(d) hereto is a complete and accurate
list of all Gate Leaseholds contracted or licensed to any Loan Party on the date
hereof located at the airports at which the Loan Parties conduct operations.

 

5.09         Environmental Compliance.  The Loan Parties conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that, such effects of
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Change on any of the Loan
Parties.

 

5.10         Insurance.  All policies of insurance of any kind or nature owned
by or issued to the Loan Parties, including, without limitation, policies of
life, fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation, employee health and welfare,
title, property and liability insurance, are in full force and effect, are
issued by financially sound and reputable insurance companies not Affiliates of
the Borrower and are of a nature and provide such coverage, including, without
limitation, war risk and terrorism liability insurance, that is in an amount
that is no less than the greater of (i) the maximum amount available to the
Borrower from the DOT under the Federal Aviation Insurance Program, as amended
by the Air Transportation Stabilization Act and further amended by the Homeland
Security Act of 2002 and the maximum (to the extent requested by the Lender)
amount available under programs established pursuant to the Terrorism Risk
Insurance Act of 2002 and (ii) such amount as is customarily carried by major
United States air carriers in the United States domestic airline industry; and
the Borrower maintains other insurance that is in its judgment sufficient and in
such amounts as is customary in the United States domestic airline industry for
major United States air carriers.

 

5.11         Taxes.  Except as otherwise set forth on Schedule 5.11(a), (a) the
Loan Parties have filed all Federal, state and other material tax returns and
reports required to be filed, and have paid or made adequate provision for
payment of all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets that are due and payable, except, in each case, those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP;
(b) there is no proposed tax assessment against any Loan Party that would, if
made, have a Material Adverse Change; and (c) no Loan Party is party to any tax
sharing agreement with any Person other than another Loan Party, other than tax
indemnity agreements in leasing transactions.

 

31

--------------------------------------------------------------------------------


 

5.12         ERISA Compliance.

 

(a)           Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws, except for events that could
not reasonably be expected to result in a Material Adverse Change.  Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
has been filed with the IRS with respect thereto and, to the best knowledge of
the Loan Parties, nothing has occurred which would prevent, or cause the loss
of, such qualification.  As of the date of this Credit Agreement, each Loan
Party and each ERISA Affiliate has made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could be reasonably be expected to
result in a Material Adverse Change.  There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Change.

 

(c)           (i) Other than the filing of the Cases and events related to such
filing, no ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(iii) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

5.13         Subsidiaries; Equity Interests.  Each Loan Party has no
Subsidiaries other than the other Loan Parties and those specifically disclosed
in Part (a) of Schedule 5.13 and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens, except those created under the Collateral Documents,
those granted under the ATSB Cash Use Order and those securing the ATSB Secured
Claim and those Liens in favor of Southwest under the Southwest DIP Facility. 
Set forth in Part (b) of Schedule 5.13 is a complete and accurate list of all
Investments (other than (i) Cash Equivalents and (ii) those Investments set
forth in Part (a) of Schedule 5.13) held by any Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.  Each Loan Party has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (a) or
Part (b) of Schedule 5.13.

 

5.14         Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 

(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System of the United States), or extending
credit for the purpose of purchasing or carrying margin stock and no

 

32

--------------------------------------------------------------------------------


 

proceeds of the Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.   Neither the making of the
Loan, nor the application of the proceeds or repayment thereof by the Borrower,
nor the consummation of the other transactions contemplated by the Loan
Documents, will violate any provision of any such Act or any rule, regulation or
order of the SEC thereunder.

 

5.15         Disclosure.  (a) All written information that has been made
available to the Lender by the Borrower or any of its representatives in
connection with the transactions contemplated hereby is, taken as a whole,
complete and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which such statements were made and (b) all financial
projections, if any, that have been prepared by the Borrower and made available
to the Lender have been prepared in good faith based upon assumptions that were
reasonable as of the date of the preparation of such financial projections, it
being understood that no assurance is given that the results forecasted in the
projections will in fact be achieved and that the projections are subject to
uncertainties and contingencies, many of which are beyond the control of the
Borrower, the Parent and its Subsidiaries.

 

5.16         Compliance with Laws.  Each Loan Party is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Change.

 

5.17         Intellectual Property Licenses, Etc.

 

(a)           The Loan Parties own all right, title and interest in and to, or
possess the right to use, the intellectual property that is reasonably necessary
for the operation of their respective businesses.

 

(b)           To the best knowledge of the Loan Parties, the operation of their
respective businesses as currently conducted, or as contemplated to be conducted
and the use of the intellectual property in connection therewith does not
infringe, misappropriate, conflict with, or otherwise violate the rights of any
other Person.  The intellectual property is subsisting and has not been
adjudicated invalid or unenforceable in whole or in part, and to the best
knowledge of the Loan Parties, is valid and enforceable.

 

(c)           Except as specifically disclosed in Schedule 5.17(c), no claim or
litigation has been asserted or is pending or, to the best knowledge of the Loan
Parties, threatened, that, either

 

33

--------------------------------------------------------------------------------


 

individually or in the aggregate, could reasonably be expected to have a
Material Adverse Change, alleging that the Loan Parties’ rights in or use of the
intellectual property or the operation of the businesses of the Loan Parties
infringe, misappropriate, or otherwise violate the rights of any other Person. 
To the best knowledge of the Loan Parties, no Person is engaging in any activity
that infringes, misappropriates, or otherwise violates the intellectual
property.

 

5.18         Security/Priority.

 

(a)           The Cases were commenced on the Petition Date in accordance with
applicable Law and proper notice thereof and the proper notice for the hearing
for the approval of the DIP Financing Order has been given.

 

(b)           On and after the entry of the DIP Financing Order and after giving
effect thereto, the provisions of the Loan Documents and the DIP Financing Order
are effective to create in favor of the Lender, legal, valid and perfected Liens
on and security interests (having the priority provided for herein and in the
DIP Financing Order) in all right, title and interest in the Collateral,
enforceable against each Loan Party that owns an interest in such Collateral.

 

(c)           On and after the entry of the DIP Financing Order and after giving
effect thereto, all Obligations owing by the Borrower and by the Guarantors in
respect thereof will be secured by, subject to the Carve-Out, those Liens
granted under the ATSB Cash Use Order, those Liens securing the ATSB Secured
Claim and those Liens in favor of Southwest under the Southwest DIP Facility,
pursuant to Section 364(c)(3) of the Bankruptcy Code, best priority liens
granted to the Lender on all Collateral that is subject to valid and perfected
liens in existence on the Petition Date or to valid liens in existence on the
Petition Date that subsequently are perfected pursuant to Section 546(b) of the
Bankruptcy Code, subject only to such existing or subsequently perfected liens.

 

(d)           On and after the entry of the DIP Financing Order and after giving
effect thereto, all Obligations owing by the Borrower by the Guarantors in
respect thereof will be, subject to the Carve-Out, the ATSB Secured Claim, the
claims of ATSB under the ATSB Cash Use Order and the claims of Southwest under
the Southwest DIP Facility, an allowed administrative expense claim pursuant to
Section 364(c)(1) of the Bankruptcy Code in each of the Cases having priority
over all administrative expenses of the kind specified in, or arising under, any
sections of the Bankruptcy Code (including, without limitation, Sections 105,
326, 328, 330, 331, 503(b), 507, 546(c), 726 or 1114 thereof) whether or not
such claims or expenses may become secured by a judgment lien or other
non-consensual lien, levy or attachment.

 

5.19         Entry of the Orders.  The DIP Financing Order was entered by the
Bankruptcy Court on December 14, 2005 and has not have been stayed, amended,
vacated, reversed or rescinded in any respect.  On the date of the making of the
Loan, the DIP Financing Order will have been entered and will not have been
amended, stayed, vacated or rescinded in any respect that is adverse to the
Lender.  Upon the maturity (whether by the acceleration or otherwise) of any of
the Obligations of the Borrower and each Guarantor hereunder and under the other
Loan Documents, the Lender shall, subject to the provisions of Section 8.02, be
entitled to immediate payment of such Obligations, and to enforce the remedies
provided for hereunder, without further application to or order by the
Bankruptcy Court.

 

34

--------------------------------------------------------------------------------


 

5.20         Slot Utilization.  The Borrower, the Parent and its Subsidiaries
are utilizing their Slots at DCA and LGA, other than the AIR-21 Slots, in a
manner consistent with applicable regulations and contracts in order to preserve
the value of such Slots, taking into account any waivers or other relief granted
to the Borrower, Parent and/or its Subsidiaries by the FAA.  None of the
Borrower, the Parent or any of its Subsidiaries has received any notice from the
FAA, or is aware of any other event or circumstance, that would be reasonably
likely to impair such Slots or the value thereof.

 

5.21         Representations and Warranties as to Collateral.

 

(a)           Each Loan Party’s exact legal name, as defined in
Section 9-503(a) of the Uniform Commercial Code, is correctly set forth on the
signature pages hereto.  Each Loan Party is located (within the meaning of
Section 9-307 of the Uniform Commercial Code) and has its chief executive office
in the state or jurisdiction set forth on the signature pages hereto.

 

(b)           Each Loan Party is the legal and beneficial owner or lessee of the
Collateral of such Loan Party.

 

5.22         Aircraft Leases; Contracts Outside the Ordinary Course.  Except as
set forth in Schedule 5.22 hereof, the Borrower has not assumed or rejected any
pre-Petition aircraft leases  or entered into any post-Petition aircraft
leases.  Except for contracts approved by the Bankruptcy Court, since the
Petition Date, the Borrower has not entered into any contracts outside the
ordinary course of business.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as the Obligations hereunder (other than contingent indemnification
obligations which are not then due and payable) shall remain unpaid or
unsatisfied, the Parent and the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Loan
Party to:

 

6.01         Financial Statements.  Deliver to the Lender, in form and detail
consistent with comparable reports delivered to the Lender or otherwise
reasonably satisfactory to the Lender:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower, the Parent and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP and accompanied by a report of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Lender, which report shall be prepared in
accordance with generally accepted auditing standards and shall not be qualified
in any material respect except with respect to the Cases or a “going concern” or
like qualification or exception;

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower, the Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related

 

35

--------------------------------------------------------------------------------


 

consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by
the Chief Executive Officer or the Chief Financial Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower, the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

(c)           as soon as available, but in any event within 30 days after the
end of each month, a consolidated balance sheet of the Borrower, the Parent and
its Subsidiaries as of the end of such month and consolidated statements of
income and a consolidated statement of cash flows of the Borrower, the Parent
and its Subsidiaries for the period commencing at the end of the previous month
and ending with the end of such month and a consolidated statement of income and
a consolidated statement of cash flows of the Borrower, the Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such month, setting forth in each case in comparative
form the corresponding figures for the corresponding month of the preceding
fiscal year, all in reasonable detail and duly certified by the Chief Executive
Officer or the Chief Financial Officer of the Borrower;

 

(d)           as soon as available, but no more than five (5) Business Days
after the end of each calendar week (i) the operating metrics for such week for
the Borrower, the Parent and its Subsidiaries and (ii) an updated 13 week
rolling cash flow forecast, together with a reconciliation of such cash flows to
actual results reporting against the Disclosure Statement Financial Projections;

 

(e)           as soon as available, but no more than five (5) Business Days
after the end of each calendar week a cash balance report for such calendar
week, which report shall show, among other things, the aggregate amount of cash
and Cash Equivalents that any of the Loan Parties has unrestricted access to on
each day of such calendar week, and the aggregate amount of cash that the Loan
Parties are restricted from accessing on each day of such calendar week, (ii) a
flash cash report as of the day preceding such report;

 

(f)            as soon as available, but in any event within 30 (thirty) days
after the end of each month, a report that shall demonstrate the computations
used by the Borrower in determining compliance with the covenant contained in
Section 7.11 for such month; and

 

(g)           as soon as available, but in any event within 30 (thirty) days
after the end of each month, a report, in form and substance acceptable to the
Lender, that contains a detail of the invoiced and unpaid professional fees and
expenses and UST/Clerk Fees.

 

36

--------------------------------------------------------------------------------


 

6.02         Certificates; Other Information.  Deliver to the Lender, in form
and detail consistent with comparable reports previously delivered to the Lender
or otherwise reasonably satisfactory to the Lender:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a), (b) and (c), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

 

(b)           promptly after any request by the Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party, or any audit of any of them;

 

(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any Governmental Authority that may be substituted
therefore, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Lender pursuant hereto;

 

(d)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lender pursuant to any other clause of
this Section 6.02;

 

(e)           as soon as available and in any event within thirty (30) days
after the end of each fiscal quarter, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
containing such additional information as the Lender may reasonably specify;

 

(f)            promptly and in any event within five Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party;

 

(g)           promptly upon request of the Lender, copies of all notices,
requests, pleadings and other documents received by any Loan Party (and not
otherwise distributed to the Lender) under or pursuant to any instrument,
indenture, loan or credit or similar agreement and, from time to time upon
request by the Lender, such information and reports regarding such instruments,
indentures and loan and credit and similar agreements as the Lender may
reasonably request;

 

(h)           promptly after the assertion or occurrence thereof, notice of any
Environmental Action against or of any noncompliance by any Loan Party with any
Environmental Law or Environmental Permit that could (i) reasonably be expected
to have a Material Adverse Change or (ii) cause any property described in the
Mortgages to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law.

 

37

--------------------------------------------------------------------------------


 

(i)            promptly after the same is available, copies of all pleadings,
motions, applications, judicial information, financial information and other
documents filed by or on behalf of the Loan Parties with the Bankruptcy Court in
the Cases, or distributed on behalf of any of the Loan Parties to any Committee,
providing copies of the same to the Lender;

 

(j)            promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party, or compliance with the terms
of the Loan Documents, as the Lender may from time to time reasonably request;
and

 

(k)           promptly upon receipt thereof, copies of any material
correspondence or orders from the City of Chicago regarding the Chicago Gates.

 

6.03         Notices.  Promptly notify the Lender:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Change, including (i) breach or non-performance of,
or any default under, a material Post-Petition Contractual Obligation of any
Loan Party; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party, including pursuant to any applicable Environmental
Laws;

 

(c)           of the occurrence of any ERISA Event;

 

(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary;

 

(e)           of the (A) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory repayment pursuant to
Section 2.02(b)(i), (B) occurrence of any sale of capital stock or other Equity
Interests for which the Borrower is required to make a mandatory repayment
pursuant to Section 2.02(b)(ii),  and (C) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory repayment
pursuant to Section 2.02(b)(iii); and

 

(f)            of a material breach of the Use or Lose Rule.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Credit Agreement and
any other Loan Document that have been breached.

 

6.04         Payment of Obligations.  Pay, discharge or satisfy promptly when
due, but no later than within 30 days after the same shall become due and
payable, all its obligations and liabilities of whatever nature that constitute
administrative expenses under Section 503(b) of the Bankruptcy Code, including
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets attributed to the period after the Petition Date to
the

 

38

--------------------------------------------------------------------------------


 

extent permitted or required by the Bankruptcy Code or the Bankruptcy Court to
be paid, (b) all lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness, within 30 days after the same shall
become due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness unless, in each case,
(i) the Bankruptcy Code or an order of the Bankruptcy Court precludes making
such payment or (ii) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Loan Party.

 

6.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.05 or 7.06; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Change; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Change.

 

6.06         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Change; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07         Maintenance of Insurance.  (a) In addition to the requirements of
Section 6.07(b), (i) keep its insurable properties insured at all times, against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies of the same or similar size in the same or
similar businesses (including, without limitation, casualty insurance or
reinsurance on its aircraft at the appraised value) and which is reasonably
satisfactory to the Lender; and maintain in full force and effect public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any Property
(including aircraft) owned, occupied or controlled by the Borrower or any Loan
Party, as the case may be, in such amounts (giving effect to self-insurance) and
with such deductibles as are required pursuant to Section 5.10; and
(ii) maintain such other insurance or self insurance as may be required by law.

 

(b)           The Borrower and any other Loan Party which is a United States
“air carrier” shall maintain in full force and effect war risk and terrorism
insurance on all its property in an amount that is the greater of (x) the
maximum amount available to the Borrower and such other Loan Party from the DOT
under the Federal Aviation Insurance Program, as amended by the Air
Transportation Stabilization Act and further amended by the Homeland Security
Act of 2002 and (y) thereafter, such amount as is then customary for major
United States air carriers in the United States domestic airline industry.

 

(c)           The Borrower and each Loan Party (other than Ambassadair Travel
Club, Inc., Amber Travel, Inc. and C8 Airlines, Inc., formerly named Chicago
Express Airlines, Inc., as

 

39

--------------------------------------------------------------------------------


 

each of those Loan Parties have ceased business operations) shall continue to
maintain in full force and effect business interruption insurance on its
property in an amount not less than an amount of such insurance in effect as of
the date hereof for such property.

 

(d)           The Borrower and each Loan Party shall promptly deliver to the
Lender copies of any notices received from its insurers with respect to
insurance programs required by the Terrorism Risk Insurance Act of 2002 and, if
so requested by the Lender, procure and maintain in force the insurance that is
offered in such programs.

 

6.08         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including, without limitation, ERISA) and all orders,
writs, injunctions and decrees applicable to it or to its business or property.

 

6.09         Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries consistent with GAAP shall be
made of all financial transactions and matters involving the assets and business
of the Borrower or such Subsidiary, as the case may be; and (b) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or such Subsidiary, as the case may be.

 

6.10         Inspection Rights.  Permit representatives, agents, advisors and
independent contractors of the Lender, at the expense of the Borrower, to
(a) visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (with the Borrower having the right to have a
representative present at all such communications) and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower and (b) conduct semi-annual (and, with
respect to parts, quarterly in the discretion of the Lender) field examinations
of the Collateral; provided, however, that when an Event of Default exists the
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

6.11         Use of Proceeds.  Use the proceeds of the Loan to provide general
working capital and for other general corporate purposes of the Loan Parties.

 

6.12         Compliance with Environmental Laws.  Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower, the Parent nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such
circumstances.

 

40

--------------------------------------------------------------------------------


 

6.13         Preparation of Environmental Reports.  At the request of the Lender
from time to time, provide to the Lender within sixty (60) days after such
request, at the expense of the Borrower, an environmental site assessment report
for any of its properties described in such request, prepared by an
environmental consulting firm reasonably acceptable to the Lender, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Lender determines at any time that a material risk exists that any such
report will not be provided within the time referred to above, the Lender may
retain an environmental consulting firm to prepare such report at the expense of
the Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary
that owns any property described in such request to grant at the time of such
request to the Lender, such firm and any agents or representatives thereof an
irrevocable non-exclusive license, subject to the rights of tenants, to enter
their respective properties to undertake such an assessment.

 

6.14         Further Assurances.  Promptly upon request, (a) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Lender may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Laws, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents or the
Orders, (iii) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and under the Orders and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Lender the
rights granted or now or hereafter intended to be granted to the Lender under
any Loan Document, the Orders or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

6.15         Compliance with Terms of Leaseholds.  Make all Post-Petition
payments and otherwise perform all obligations in respect of all leases of real
property (including, without limitation, arrangements with respect to Gate
Leaseholds to which the Borrower, the Parent or any of its Subsidiaries is a
party), to the extent necessary to keep such leases in full force and effect and
not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify the Lender of any default by any
party with respect to such leases and cooperate with the Lender in all respects
to cure any such default, and cause each of the Parent’s Subsidiaries to do so. 
The Borrower shall not be in violation of this Section 6.15 by reason of:
(i) its sale or assignment of any of the Gate Leaseholds to Southwest, or with
Lender’s consent, any assignment or relinquishment of any Gate Leaseholds to the
City of Chicago; or (ii) its termination, cancellation, rejection, failure to
renew or assignment of any Gate Leaseholds or any other leases of real property
with approval of the Bankruptcy Court pursuant to any order issued in the Cases
prior to November 30, 2005, or as contemplated by the Disclosure Statement
Financial Projections.

 

6.16         FAA and DOT Matters; Citizenship.  (a) Maintain at all times its
status at the DOT, as applicable, as an “air carrier” within the meaning of
Section 40102(a)(2) of Title 49,

 

41

--------------------------------------------------------------------------------


 

hold a certificate under Section 41102 of Title 49, or a commuter air carrier
authorization, as applicable; (b) at all times hereunder be a citizen of the
United States as defined by Section 40102(a)15 of Title 49 and as that statutory
provision has been interpreted by the DOT pursuant to its policies; (c) maintain
at all times its status at the FAA as an air carrier and hold air carrier
operating certificates and other operating authorizations issued by the FAA
pursuant to 14 C.F.R.  Sections 119, 121 or 135 as currently in effect or as may
be amended or recodified from time to time; and (d) possess and maintain, and
cause each other Loan Party to possess and maintain, all necessary consents,
franchises, licenses, permits, rights, concessions, authorizations and consents
which are material to the operation of the routes flown by it and the conduct of
its business and operations as currently conducted except in any case described
in this clause (d), where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Change.

 

6.17         Slot Preservation.  Each Loan Party shall utilize its Slots, other
than Air-21 Slots, for each airport in a manner sufficient to comply with the
applicable FAA regulations.

 

6.18         ATSB and Southwest Information Requests.  Comply with any
reasonable request from the ATSB for information in connection with the ATSB
Loan and from Southwest in connection with the Southwest DIP Facility.

 

6.19         Gate Utilization.  Utilize all of its Gate Leaseholds in a manner
sufficient to comply with applicable lease provisions governing such Gate
Leaseholds. The Borrower shall not be in violation of this Section 6.19 by
reason of: (i) its sale or assignment of any of the Gate Leaseholds to
Southwest, or with Lender’s consent, any assignment or relinquishment of any
Gate Leaseholds to the City of Chicago; or (ii) its termination, cancellation,
rejection, failure to renew or assignment of any Gate Leaseholds or any other
leases of real property with approval of the Bankruptcy Court pursuant to any
order issued in the Cases prior to November 30, 2005, or as contemplated by the
Disclosure Statement Financial Projections.

 

6.20         Disclosure Statement and Plan of Reorganization.  File with the
Bankruptcy Court on or prior to December 12, 2005 the disclosure statement (with
a copy of the Amended Reorganization Plan attached as an exhibit thereto) in
substantially the form described in the term sheet delivered by the Borrower and
accepted by the Lender describing such Amended Reorganization Plan for all of
the Cases, in each case on terms satisfactory to the Lender, and obtain approval
of such disclosure statement and confirmation of such Amended Reorganization
Plan on or prior to January 31, 2006.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as the Obligations hereunder (other than contingent indemnification
obligations which are not then due and payable) shall remain unpaid or
unsatisfied, the Borrower shall not, nor shall it permit any other Loan Party
to, directly or indirectly:

 

7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the

 

42

--------------------------------------------------------------------------------


 

Borrower, the Parent or any of its Subsidiaries as debtor, or sign or suffer to
exist any security agreement authorizing any secured party thereunder to file
such financing statement, or assign any accounts or other right to receive
income, other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Petition Date;

 

(c)           Liens for taxes, assessments or governmental charges or claims not
delinquent for a period of more than 30 days or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(d)           Liens of landlords, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)           Liens incurred or pledges or deposits in the ordinary course of
business made in connection with workers’ compensation, unemployment insurance
and other social security legislation, other than any Lien imposed by ERISA;

 

(f)            Liens incurred or deposits made to secure the performance of
tenders, bids, trade contracts, leases (real and personal) (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance and return of money (but not borrowed
money) bonds, reimbursement obligations and chargeback rights of Persons
performing credit card processing services for a Loan Party and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions, minor defects,
encroachments or irregularities of title and other similar charges or
encumbrances affecting real property which do not materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)           Liens securing judgments and attachments not constituting an Event
of Default under Section 8.01(g) or securing appeal or other surety bonds
related to such judgments;

 

(i)            Liens securing Indebtedness permitted under Section 7.03(c)(ii);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) with respect to capital
leases, such Liens do not at any time extend to or cover any Collateral or
assets other than the assets subject to such capital leases;

 

(j)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

43

--------------------------------------------------------------------------------


 

(k)           operating leases or subleases of real or personal property granted
to others not interfering in any material respect with the business of the Loan
Parties, taken as a whole;

 

(l)            Liens in favor of collecting or payor banks and credit card
processors having a right of setoff, revocation, refund or chargeback with
respect to money or instruments of any Loan Party on deposit with or in
possession of such bank;

 

(m)          any renewal of or substitution for any Lien on any “equipment”
described in Section 1110(a)(3) of the Bankruptcy Code (as in effect on the date
hereof) permitted by any of the preceding clauses; provided that the debt
secured is not increased nor the Lien extended to any additional assets;

 

(n)           Liens of creditors of any Person to whom any Loan Party’s assets
are consigned for sale in the ordinary course of business;

 

(o)           Liens securing obligations under Permitted Sale/Leasebacks; and

 

(p)           Liens securing Indebtedness permitted under Section 7.03(c)(vi),
(viii) and (ix).

 

7.02         Investments.  Make or hold any Investments, except:

 

(a)           Investments held by any Loan Party in the form of Cash
Equivalents;

 

(b)           equity Investments of the Parent in the Borrower and in any
Guarantor and Investments of any Guarantor in the Borrower or in another
Guarantor;

 

(c)           Investments in accounts, contract rights and chattel paper (each
as defined in the Uniform Commercial Code), notes receivable and similar items
arising or acquired in the ordinary course of business and Investments received
in settlement of amounts due to any Loan Party effected in the ordinary course
of business (including as a result of Dispositions not prohibited by
Section 7.06);

 

(d)           Guarantees permitted by Section 7.04;

 

(e)           Investments consisting of intercompany debt permitted under
Section 7.03; and

 

(f)            payments of fees to any fuel consortium in the ordinary course of
business, consistent with past practices and consistent with industry standards;
and

 

(g)           Investments in the Trust Funds.

 

7.03         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           in the case of the Parent, Indebtedness owed to a Guarantor, which
Indebtedness shall constitute Pledged Debt pursuant to the terms of Article X;

 

44

--------------------------------------------------------------------------------


 

(b)           in the case of any Loan Party (other than the Borrower),
Indebtedness owed to the Borrower or the Parent, which Indebtedness shall
constitute Pledged Debt pursuant to the terms of Article X; and

 

(c)           in the case of the Loan Parties,

 

(i)            Indebtedness under the Loan Documents;

 

(ii)           Existing Indebtedness and, in the case of financings secured
directly or indirectly by “equipment” described in Section 1110(a)(3)(A)(i) of
the Bankruptcy Code (as in effect on the date hereof), refinancings and
replacements thereof, provided that (A) the principal amount of such Existing
Indebtedness shall not be increased above the principal amount thereof
outstanding immediately prior to such refinancing or replacement, (B) the
maturity of such Existing Indebtedness shall not be shortened as a result of
such refinancing or replacement, (C) the weighted average life to maturity of
such Existing Indebtedness shall not be reduced as a result of such refinancing
or replacement, and (D) the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such refinancing or replacement;

 

(iii)          Indebtedness incurred after the Petition Date consisting of
Guarantees permitted by Section 7.04;

 

(iv)          Indebtedness under the Chicago Construction Loan in an amount not
to exceed $6,990,362;

 

(v)           debt securities, rent deferral notes and capital expenditure notes
for the modification or improvement of aircraft, in each case issued to existing
aircraft lessors and/or Lender in connection with the modification of existing
lease or financing arrangements;

 

(vi)          the ATSB Secured Claim in an amount not to exceed $110,000,000;

 

(vii)         Indebtedness in connection with retained aircraft and lease cure
payment related thereto;

 

(viii)        letters of credit issued by banks reasonably acceptable to the
Lender to the extent that (i) the Loan Party requesting the issuance of any such
letter of credit pledges to and deposits with the issuer of such letter of
credit cash collateral in an amount not less than 100% of the face amount of
such letter of credit and not in excess of 105% of the face amount of such
letter of credit, (ii) in the event of a drawing under any such letter of
credit, the issuer of such letter of credit looks first to the cash collateral
for reimbursement of such drawing and (iii) after giving effect to the issuance
of each such letter of credit, the sum of any obligations under such letters of
credit shall not exceed $40,000,000; and

 

(ix)           Indebtedness under the Southwest DIP Facility.

 

45

--------------------------------------------------------------------------------


 

7.04         Guarantees and Other Liabilities.  Purchase or repurchase (or
agree, contingently or otherwise, so to do) the Indebtedness of, or assume,
guarantee (directly or indirectly or by an instrument having the effect of
assuring another’s payment or performance of any obligation or capability of so
doing, or otherwise), endorse or otherwise become liable, directly or
indirectly, in connection with the Indebtedness, stock or dividends of any
Person, except (a) for any guaranty of Indebtedness or other obligations of the
Borrower or any Guarantor if the Borrower or such Guarantor could have incurred
such Indebtedness or obligations under this Credit Agreement, (b) by endorsement
of negotiable instruments for deposit or collection in the ordinary course of
business, (c) Indebtedness or other obligations of any Loan Party arising from
agreements of any Loan Party providing for indemnification, adjustment of
purchase price, earn-out or other similar obligations, in each case incurred or
assumed in connection with the disposition of any business or assets and
(d) customary indemnities in favor of officers, employees, directors,
consultants, attorneys, accountants or other advisors.

 

7.05         Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person; and

 

(b)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Guarantor.

 

7.06         Dispositions.  Make any Disposition of assets, except:

 

(a)           Dispositions of unused, obsolete or worn out property and surplus
aircraft, engines and parts related thereto, whether now owned or hereafter
acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)           Dispositions of property by the Borrower to any Subsidiary or by
any Subsidiary to the Borrower or to a wholly-owned Subsidiary; provided that if
the transferor of such property is a Guarantor, the transferee thereof must
either be the Borrower or a Guarantor;

 

(e)           Dispositions permitted by Section 7.05;

 

(f)            Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.06; provided that (i) at the time of such
Disposition, no Default shall exist or

 

46

--------------------------------------------------------------------------------


 

would result from such Disposition, (ii) the aggregate book value of all
property Disposed of in reliance on this clause (f) in any fiscal year shall not
exceed $15,000,000; (iii) the purchase price for such asset shall be paid to the
Borrower or such Subsidiary in cash equal to not less than 93% of the purchase
price; and (iv) such Disposition shall not be a Disposition of any Gate
Leaseholds, other than a Disposition by way of an assignment or transfer of a
Gate Leasehold to Southwest in accordance with the Gate Restructuring Term Sheet
or with Lender’s consent;

 

(g)           abandonment of intellectual property pursuant to Section 9.04;

 

(h)           licensing and sublicensing of intellectual property consistent
with the Borrower’s past practices in the ordinary course of business;

 

(i)            Dispositions of cash for purposes not otherwise prohibited under
this Credit Agreement or under any other Loan Document;

 

(j)            so long as no Event of Default shall occur and be continuing, to
the extent permitted by applicable law, the Loan Parties may consummate
transfers of Slots having an aggregate appraised value of not more than 5% of
the aggregate appraised value of the Slots; provided, however, that in the event
any such Slot is returned to a Loan Party, the transfer of such Slot shall be
deemed not to have occurred for purposes hereof;

 

(k)           the termination or rejection of any lease or the return, surrender
or abandonment of any property subject thereto, other than any such termination
or rejection which is with respect to a lease of Section 1110 Assets or to which
Lender has consented or which has been approved by the Bankruptcy Court prior to
November 30, 2005, or which is pursuant to or provided for in the Amended
Reorganization Plan;

 

(l)            Dispositions permitted by the Collateral Documents; and

 

(m)          Permitted Sale/Leasebacks;

 

provided, however, that any Disposition pursuant to this Section 7.06 shall be
for fair market value.

 

7.07         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)           each Loan Party may make Restricted Payments to any Loan Party
which is its direct parent;

 

(b)           each Loan Party may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person; and

 

(c)           any Loan Party may issue Equity Interests, or make capital
contributions, to another Loan Party.

 

47

--------------------------------------------------------------------------------


 

7.08         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower, the Parent and its Subsidiaries on or prior to the Petition Date or
any business related or incidental thereto.

 

7.09         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Loan Party as would be obtainable by the Borrower or
such Loan Party at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, provided that the foregoing restriction shall
not apply to (a) transactions between or among the Borrower and any of the
Guarantors or between and among any of the Guarantors; (b) reasonable and
customary fees and compensation paid to, and indemnity provided on behalf of,
officers, directors or employees of any Loan Party; (c) any Restricted Payments
not prohibited by Section 7.07; (d) any payments or other distributions by a
Subsidiary to its direct or indirect parent to enable such parent to pay its
liabilities for taxes attributable to such Subsidiary; (e) transactions between
any Loan Party with any employee labor unions or other employee groups of any
Loan Party; and (f) the Loan Documents and the transactions contemplated
thereby.

 

7.10         Use of Proceeds.  Use the proceeds of the Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System of the United States) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose.

 

7.11         Financial and Performance Covenants.

 

(a)           Minimum Consolidated EBITDARR.   (i) Permit Consolidated EBITDARR
for each calendar month beginning on November 1, 2005 and ending with
February 28, 2006, to be less than 75% of the projected EBITDARR for each such
month as derived from the in the Disclosure Statement Financial Projections; nor
(ii) permit cumulative Consolidated EBITDARR for each month beginning on
November 1, 2005 and ending on February 28, 2006 to be less than 80% of the
cumulative Consolidated EBITDARR for each such calendar month as set forth in
the Disclosure Statement Financial Projections.

 

(b)           Minimum Adjusted EBITDARR.   (i) Permit Adjusted EBITDARR for each
month beginning on November 1, 2005 and ending with February 28, 2006 to be less
than 75% of the projected Adjusted EBITDARR for each such month as derived from
the Disclosure Statement Financial Projections; nor (ii) permit cumulative
Adjusted EBITDARR for each month beginning on November 1, 2005 and ending on
February 28, 2006 to be less than 80% of the cumulative Adjusted EBITDARR for
each such month as derived from the Disclosure Statement Financial Projections.

 

(c)           Liquidity.  (i)   Permit Liquidity on any day during the calendar
months beginning on November 1, 2005 through February 28, 2006 to be less than
75% of the projected Liquidity for the last day of each such calendar month as
set forth in the Disclosure Statement Financial Projections with respect to
Parent and its Subsidiaries, including Borrower, on a consolidated basis.

 

48

--------------------------------------------------------------------------------


 

(d)           Maintain Minimum Cash Position.

 

TO BE DETERMINED

 

7.12         Amendments of Organization Documents.  Amend any of its
Organization Documents other than for amendments which in the aggregate have no
Material Adverse Change.

 

7.13         Changes in Fiscal Year.  Make any change in fiscal year.

 

7.14         Prepayments Etc. of Indebtedness.  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness, except (a) the prepayment of the Loan in accordance with the terms
of this Credit Agreement, (b) regularly scheduled or required repayments or
redemptions of Existing Indebtedness, and (c) refinancing or replacement of
Existing Indebtedness permitted by Section 7.03(c) (ii) or (ix).

 

7.15         Partnerships, Etc.  Become a general partner in any general or
limited partnership or joint venture.

 

7.16         Speculative Transactions.  Engage in any transaction involving
commodity options or futures contracts or any similar speculative transactions.

 

7.17         Formation of Subsidiaries.  Organize or invest in any new
Subsidiary.

 

7.18         Chapter 11 Claims.  Incur, create, assume, suffer to exist or
permit any Superpriority Claim that is pari passu with or senior to any of the
claims of the Lender against the Borrower and the Guarantors except with respect
to the Carve-Out, the ATSB Secured Claim and the obligations of Southwest under
the Southwest DIP Facility.

 

7.19         Limitation on Prepayments and Pre-Petition Obligations.  Except as
otherwise allowed pursuant to the DIP Financing Order or any other order of the
Bankruptcy Court, (a) make any payment or prepayment on or redemption or
acquisition for value (including, without limitation, by way of depositing with
the trustee with respect thereto money or securities before the due date for the
purpose of paying when due) of any Pre-Petition Indebtedness or other
Pre-Petition obligations of the Borrower or any Guarantor, (b) pay any interest
on any Pre-Petition Indebtedness of the Borrower or any Guarantor (whether in
cash, in kind securities or otherwise), or (c) make any payment or create or
permit any Lien pursuant to Section 361 of the Bankruptcy Code (or pursuant to
any other provision of the Bankruptcy Code authorizing adequate protection), or
apply to the Bankruptcy Court for the authority to do any of the foregoing;
provided, however, that notwithstanding the foregoing, the Borrower and the
Guarantors may (and may file motions seeking to) (i) make payments in respect of
Indebtedness or obligations under any security agreement, lease or conditional
sale contract relating to “equipment” (as that term is defined in
Section 1110(a)(3) of the Bankruptcy Code as in effect on the date hereof),
(ii) pay cure costs with respect to executory contracts or unexpired leases that
the Borrower or Guarantors have been allowed by the Bankruptcy Court to assume
under Section 365 of the Bankruptcy Code, (iii) make or pay accrued payroll and
related expenses and employee benefits as of the Petition Date, (iv) pay sales
and use taxes, (v) pay other Pre-Petition Payments in an

 

49

--------------------------------------------------------------------------------


 

amount not to exceed the amounts, if any, specified in the DIP Financing Order
in the aggregate, (vi) pay all obligations required to be paid pursuant to
Section 6.04 and other provisions of this Credit Agreement, (vii) make payments
for administrative expenses that are allowed and payable under Sections 330 and
331 of the Bankruptcy Code, (viii) make payments permitted by the First Day
Orders, (ix) make adequate protection payments to the ATSB Lender Parties and
other secured creditors as may be required by the ATSB Cash Use Order, (x) make
payments to Southwest for the reimbursement of expenses as provided in the
Southwest DIP Facility Order, the Transfer and Settlement, or other order of the
Bankruptcy Court, and (xi) make payments to such other claimants and in such
amounts as may be consented to by the Lender and approved by the Bankruptcy
Court.

 

7.20         Change in Capital Structure.  Make any material change in its
equity capital structure as in existence on the Petition Date except pursuant to
the Amended Reorganization Plan.

 

7.21         Aircraft Leases and Material Contracts.  Assume or reject any
pre-Petition aircraft lease or enter into any post-Petition aircraft lease
except as set forth on Schedule 5.22 or enter into any material contract not in
the ordinary course of business without the consent of the Lender.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01         Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
when and as required to be paid herein, any amount of principal of the  Loan, or
any interest on the Loan, or any fee due hereunder, or (iii) within five days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)           Specific Covenants.  The Borrower or any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
(i) Section 6.03 (Notices), 6.05 (Preservation of Existence), 6.10 (Inspection
Rights), 6.11 (Use of Proceeds), 6.12 (Covenant to Give Security), 6.17 (Cash
Management) or 6.20 (FAA Matters), 6.19 (Slot Utilization) and 6.20 (Gate
Utilization) and such failure continues for one (1) Business Day after the
earlier of the date on which (A) a Responsible Officer becomes aware of such
failure or (B) written notice thereof shall have been given to the Borrower by
the Lender, (ii) Article VII or (iii) Section 6.01 or 6.02 (provided, however,
that the Loan Parties’ failure to obtain a consent of the City of Chicago to
transfer to the Lender the Midway Hangar Property pursuant to the Asset
Acquisition Agreement shall not constitute a Default or an Event of Default
under this Credit Agreement, notwithstanding any other provision of this Credit
Agreement to the contrary) and such failure continues for ten (10) Business Days
after the earlier of the date on which (A) a Responsible Officer becomes aware
of such failure or (B) written notice thereof shall have been given to the
Borrower by the Lender; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above or
subsection (n) below) contained in any

 

50

--------------------------------------------------------------------------------


 

Loan Document on its part to be performed or observed and such failure continues
unremedied for ten (10) Business Days after the earlier of the date on which
(A) a Responsible Officer becomes aware of such failure or (B) written notice
thereof shall have been given to the Borrower by the Lender; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the facilities pursuant to the
Chicago Construction Loan, or any Post-Petition Indebtedness or Post-Petition
Guarantee (other than Indebtedness hereunder) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $1,000,000, or (B) fails to observe or perform any other agreement or
condition relating to the Chicago Construction Loan, or any such Post-Petition
Indebtedness or Post-Petition Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
in each case the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than $1,000,000; or

 

(f)            Judgments.  There is entered against any Loan Party or any
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $500,000, as an administrative expense of the kind
specified in Section 503(b) of the Bankruptcy Code (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of such claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Change and, in either case, there is a period of ten
(10) consecutive Business Days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(g)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of

 

51

--------------------------------------------------------------------------------


 

any Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $500,000 or (ii) any Loan Party
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan where such
withdrawal liability is in an aggregate amount in excess of $500,000; or

 

(h)           Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be valid and binding on or enforceable against any Loan
Party intended to be a party to it; any Loan Party files a motion or other
pleading seeking to challenge the validity of any Loan Document or the
applicability or enforceability of any Loan Document or any of the Orders or
which seeks to void, avoid, limit, or otherwise adversely affect the security
interest created by or in any Loan Document or any of the Orders or any payment
made pursuant thereto; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

(i)            INTENTIONALLY LEFT BLANK

 

(j)            Collateral Document.  Any Collateral Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected lien on and security interest in the Collateral purported to be
covered thereby having the priority contemplated by the Loan Documents and the
DIP Financing Order; or

 

(k)           Conversion of the Cases.  Any of the Cases concerning the Borrower
or any Guarantors shall be dismissed or converted to a case under Chapter 7 of
the Bankruptcy Code or any Loan Party shall file a motion or other pleading or
support a motion or other pleading filed by any other Person seeking the
dismissal or conversion to Chapter 7 of the Bankruptcy Code of any of the Cases
concerning the Borrower or any Guarantors under Section 1112 of the Bankruptcy
Code or otherwise; a trustee appointed pursuant to Section 1104 of the
Bankruptcy Code or otherwise under Chapter 7 or Chapter 11 of the Bankruptcy
Code, a responsible officer or an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code shall be appointed in any of the Cases and the order appointing
such trustee, responsible officer or examiner shall not be reversed or vacated
within 30 days after the entry thereof; or an application shall be filed by the
Borrower or any Guarantor for the approval of any other claim or Superpriority
Claim (other than the Carve-Out) in any of the Cases which is pari passu with or
senior to any of the claims (including, without limitation, the Superpriority
Claim) of the Lender against the Borrower or any Guarantor hereunder, or there
shall arise or be granted any such pari passu or senior to any such claims
(including, without limitation, a Superpriority Claim); or

 

(l)            Relief from Automatic Stay.  The Bankruptcy Court shall enter an
order or orders granting relief from the automatic stay applicable under
Section 362 of the Bankruptcy Code to the holder or holders of any security
interest to permit foreclosure (or the granting of a deed in lieu of foreclosure
or the like) on any assets of the Borrower or any of the Guarantors; or

 

52

--------------------------------------------------------------------------------


 

(m)          Modification of Orders.  An order of the Bankruptcy Court shall be
entered reversing, amending, supplementing or staying for a period in excess of
three (3) Business Days, vacating or otherwise modifying in a manner that is
adverse to the Lender any of the DIP Financing Order; or

 

(n)           Pre-Petition Payment.  Except as permitted by the Orders or the
First Day Orders, the Borrower, any Guarantor or any of their Subsidiaries
(including all present and future debtors) shall make any Pre-Petition Payment
in violation of Section 7.19; or

 

(o)           Material Adverse Change.  (i) There has occurred any event or
circumstance that would give rise to a Material Adverse Change since July 31,
2005, (ii) there shall be a change or modification in the ATSB Cash Use Order
which has a Material Adverse Change on the Borrower or any other Loan Party; or

 

(p)           Defaults Under Orders.  The Borrower or any Guarantor fails to
perform or observe any term or condition contained in the DIP Financing Order,
the Southwest DIP Orders or the ATSB Cash Use Order; or

 

(q)           DIP Financing Order.  The entry of the DIP Financing Order shall
not have occurred by December 16, 2005; or the DIP Financing Order shall not be
in full force and effect; or the DIP Financing Order shall have been reversed,
amended, supplemented, modified, stayed or vacated; or

 

(r)            Bankruptcy Court Motions.  Any Loan Party shall bring or consent
to a motion in the Cases:  (i) to obtain working capital financing from any
Person other than Lender under Section 364(d) of the Bankruptcy Code, other than
in connection with any Indebtedness permitted under Section 7.03; or (ii) to
obtain financing from any Person other than the Lender under Section 364(c) of
the Bankruptcy Code other than (x) with respect to a financing used, in whole or
part, to repay in full the Obligations or (y) in connection with any
Indebtedness permitted by Section 7.03; or (iii) to grant any Lien other than
those permitted under Section 7.01 upon or affecting any Collateral; or (iv) to
recover from any portions of the Collateral any costs or expenses of preserving
or disposing of such Collateral under Section 506(c) of the Bankruptcy Code; or
(v) to grant a Superpriority Claim pari passu or senior to the Superpriority
Claim granted to the Lender other than that granted in the DIP Financing Order
and other than with respect to the Carve-Out; provided, however, that
notwithstanding the foregoing, nothing shall preclude any Loan Party from
bringing or consenting to any motion that seeks approval of a payment, Lien or
other transaction expressly permitted under the Loan Documents; or

 

(s)           Reorganization Plan.  An order shall be entered by the Bankruptcy
Court confirming an amended plan of reorganization which is not the Amended
Reorganization Plan or liquidation in any of the Cases (or any Loan Party shall
propose a plan of reorganization which is not the Amended Reorganization Plan or
liquidation in any of the Cases); or

 

(t)            Order for Termination.  An order shall be entered by the
Bankruptcy Court, or any Loan Party shall make a motion for an order of the
Bankruptcy Court, dismissing any of the Cases that does not contain a provision
for indefeasible payment in full in cash of the Obligations on the date any such
order is entered; or

 

53

--------------------------------------------------------------------------------


 

(u)           Amended Reorganization Plan.  The Amended Reorganization Plan
shall not have been confirmed on or prior to January 31, 2006; or the plan
conditions of the Amended Reorganization Plan shall not have been satisfied on
or prior to February 28, 2006; or the Amended Reorganization Plan shall have
amended, supplemented or otherwise modified in a manner which materially
adversely affects MatlinPatterson without the consent of the Lender; or

 

(v)           Defaults Under Investment Agreement.  The Borrower or any
Guarantor fails to perform or observe any term or condition contained in the
Investment Agreement; or

 

(w)          Lead Investor.  The Borrower or any other Loan Party selects a
Person or Persons other than the Lender or its affiliates as the Lead Investor;
or

 

(x)            Business Plan.  The Borrower and the other Loan Parties shall
have failed to perform the operating and financial objectives in accordance with
the progress points and the metrics set forth in the Business Plan.

 

8.02         Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Lender may take any or all of the following actions without
further order of or application to the Bankruptcy Court but subject to the
provisions of the DIP Financing Order.

 

(a)           declare the unpaid principal amount of the Loan, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and the Loan Parties; and

 

(b)           terminate any further commitment to lend to the Borrower; and

 

(b)           (i) exercise all rights and remedies available to it in respect of
the Collateral; or (ii) exercise all rights and remedies available to the Lender
under the Loan Documents, the DIP Financing Order or applicable Laws.

 

8.03         Application of Funds.  After the exercise of remedies provided for
in Section 8.02 and subject to the Carve-Out, any amounts received on account of
the Obligations shall be applied by the Lender in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts;

 

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loan;

 

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loan;

 

Fourth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the Lender; and

 

54

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX
SECURITY

 

9.01         Grant of Security.  To induce the Lender to make the Loan to
implement the DIP Financing Order without in any way diminishing or limiting the
effect of the DIP Financing Order or the security interest, pledge and lien
granted thereunder, the Borrower, the Parent and each other Loan Party hereby
grants to the Lender, as security for the full and prompt payment when due of
the Obligations of such Loan Party under the Loan Documents a continuing third
priority Lien and security interest in and to all Primary Collateral (as defined
below) of such Loan Party (subject only to (i) Liens granted to Southwest under
the Southwest DIP Facility and valid and perfected Liens in existence on the
Petition Date and junior to such valid and perfected Liens, (ii) valid,
enforceable and nonavoidable Liens existing as of the Petition Date, but
perfected after the Petition Date pursuant to section 546(b) of the Bankruptcy
Code, only to the extent such Post-Petition perfection is expressly permitted
under the Bankruptcy Code, (iii) the Carve-Out and (iv) Permitted Senior Liens)
in accordance with Subsection 364(c)(2) of the Bankruptcy Code.

 

With respect to all real property the title to which is held by the Borrower,
the Parent or any of the Loan Parties, or the possession of which is held by the
Borrower or any of the Loan Parties pursuant to leasehold interest, the Borrower
and each Loan Party hereby assigns and conveys as security, grants a security
interest in, hypothecates, mortgages, pledges and sets over unto the Lender all
of the right, title and interest of the Borrower and such Loan Parties in all of
such owned real property and in all such leasehold interests, together in each
case with all of the right, title and interest of the Borrower and such Loan
Parties in and to all buildings, improvements, and fixtures related thereto, any
lease or sublease thereof, all general intangibles relating thereto and all
proceeds thereof.  The Borrower and each Loan Party acknowledges that, pursuant
to the Orders, the Liens in favor of the Lender in all of such real property and
leasehold instruments, including any Gate Leasehold (limited, in the case of
Chicago Gates, only to the interests described in clause (i) below) shall be
perfected without the recordation of any instruments of mortgage or assignment. 
The Borrower and each Loan Party further agrees that, upon the request of the
Lender, the Borrower and such Loan Party shall enter into separate fee or
leasehold mortgages in recordable form with respect to such properties on terms
reasonably satisfactory to the Lender.

 

“Primary Collateral” means, except as otherwise specified in the DIP Financing
Order and in the definition of Collateral set forth in Section 1.01, all of the
property and assets of each Loan Party and its estate, real and personal,
tangible and intangible, whether now owned or hereafter acquired or arising and
regardless of where located, including but not limited to the following:

 

(a)           (1) all property owned or leased (except as provided below in this
clause (i)(1)) by any of the Loan Parties as of the date hereof at the Chicago
Midway Airport in which the Lender does not already hold a valid, enforceable
and perfected lien or security interest and the proceeds

 

55

--------------------------------------------------------------------------------


 

therefrom; provided, however, that the Lender shall not receive any Liens,
security interests or operational rights in, or any revisionary interests or any
right to control or use the Chicago Midway Airport terminal facilities which are
the subject of the Chicago Midway Facilities Lease themselves or in the Chicago
Midway Facilities Lease for such airport terminal facilities, and (2) any
interest the Loan Parties have in the right to receive the proceeds, if any,
from any assumption and assignment, to any person engaged in the air
transportation business, and no other person, of Chicago Midway Facilities Lease
for any Chicago Midway Airport terminal facilities, as approved by the
Bankruptcy Court and subject to any and all City of Chicago consents as are
required; provided, further, that any such City of Chicago consent shall be
absolute, exclusive and not subject to challenge by the Lender and the Loan
Parties regardless of any adverse effect that the lack of, or conditions to, any
such consent may have or be claimed on the amount of proceeds resulting from
lack of consent to such an assumption and assignment.  In connection with such
consent of the City of Chicago, the Lender waives any and all purported legal or
equitable claims or causes of action it may have against the Loan Parties and
any third party, including but not limited to the City of Chicago, whose consent
is required arising from any lack of, or conditions to, such a consent,
including any claims based upon assignment under 11 U.S.C. 365, and covenants
not to sue in furtherance thereof;

 

(b)           all of the rights, title and interest of the Loan Parties under
airport facility leases and any related contracts and agreements at all
out-stations of the Loan Parties, except for (A) the out-stations at Honolulu
International Airport, (B) out-stations at airports outside of the United States
and (C) assets identified in clause (a) above, provided, however, that if any
such airport facility leases and related contracts and agreements prohibit the
granting of security interest in any such facilities, the Lender’s interest
shall be limited to the proceeds thereof until the Loan Parties (using
commercially reasonable efforts) shall have obtained appropriate consents to
pledge and assignment from relevant lessors of facilities;

 

(c)           all equipment in all of its forms, including, without limitation,
all machinery, tools, motor vehicles, vessels, aircraft, aircraft engines,
aircraft propellers, furniture and fixtures, and all parts thereof and all
accessions thereto and all software related thereto, including, without
limitation, software that is embedded in and is part of the equipment (any and
all such property being the “Equipment”);

 

(d)           all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof,
(ii) goods in which such Loan Party has an interest in mass or a joint or other
interest or right of any kind (including, without limitation, goods in which
such Loan Party has an interest or right as consignees) and (iii) goods that are
returned to or repossessed or stopped in transit by such Loan Party), and all
accessions thereto and products thereof and documents therefore, and all
software related thereto, including, without limitation, software that is
embedded in and is part of the inventory (any and all such property being the
“Inventory”);

 

(e)           all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other

 

56

--------------------------------------------------------------------------------


 

obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clause(f), (g) or (h) below, being
the “Receivables,” and any and all such supporting obligations, security
agreements, mortgages, Liens, leases, letters of credit and other contracts to
the extent not referred to in clause (f), (g) or (h) below being the “Related
Contracts”);

 

(f)            the following (the “Security Collateral”):

 

(i)            all shares of stock and other Equity Interests from time to time
acquired by such Loan Party in any manner (the “Pledged Equity”), and the
certificates, if any, representing such additional shares or other Equity
Interests, and all dividends, distributions, return of capital, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all subscription warrants, rights or options
issued thereon or with respect thereto;

 

(ii)           all indebtedness from time to time owed to such Loan Party (such
indebtedness being the “Pledged Debt”) and the instruments, if any, evidencing
such indebtedness, and all interest, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness; and

 

(iii)          all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which such Loan Party has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, distributions, value,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto;

 

(g)           the following (collectively, the “Account Collateral”):

 

(i)            all deposit and other bank accounts and all funds and financial
assets from time to time credited thereto (including, without limitation, all
cash equivalents), all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such funds and financial assets,
and all certificates and instruments, if any, from time to time representing or
evidencing such accounts; and

 

57

--------------------------------------------------------------------------------


 

(ii)           all promissory notes, certificates of deposit, deposit accounts,
checks and other instruments from time to time delivered to or otherwise
possessed by the Lender for or on behalf of such Loan Party, including, without
limitation, those delivered or possessed in substitution for or in addition to
any or all of the then existing Account Collateral; and

 

(iii)          all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the then existing Account
Collateral;

 

(h)           the following (collectively, the “Intellectual Property
Collateral”):

 

(i)            all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);

 

(ii)           all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

 

(iii)          all copyrights, including, without limitation, copyrights in
Computer Software, internet web sites and the content thereof, whether
registered or unregistered (“Copyrights”);

 

(iv)          all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

 

(v)           all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual, industrial and intangible property of any type,
including, without limitation, industrial designs and mask works;

 

(vi)          all registrations and applications for registration for any of the
foregoing, executed by such Loan Party to the Lender from time to time),
together with all reissues,

 

58

--------------------------------------------------------------------------------


 

divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof;

 

(vii)         all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Loan Party accruing thereunder or pertaining thereto;

 

(viii)        all agreements, permits, consents, orders and franchises relating
to the license, development, use or disclosure of any of the foregoing to which
such Loan Party, now or hereafter, is a party or a beneficiary (“IP
Agreements”); and

 

(ix)           any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;

 

(i)            all books and records (including, without limitation, customer
lists, credit files, printouts and other computer output materials and records)
of such Loan Party pertaining to any of the Collateral; and

 

(j)            all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Primary Collateral (including,
without limitation, proceeds, collateral and supporting obligations that
constitute property of the types described in clauses (a) through (i) of this
Section 9.01 and this clause (j)) and, to the extent not otherwise included, all
(A) payments under insurance (whether or not the Lender is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral, (B) tort
claims, including, without limitation, all commercial tort claims and (C) cash.

 

9.02         Further Assurances.

 

(a)           Each Loan Party agrees that from time to time, at the expense of
such Loan Party, such Loan Party will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary or desirable, or that the Lender may reasonably request,
in order to perfect and protect any pledge or security interest granted or
purported to be granted by such Loan Party hereunder or to enable the Lender to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral of such Loan Party.  Without limiting the generality of the
foregoing, each Loan Party will within a commercially reasonable time with
respect to Collateral of such Loan Party:  (i) at the request of the Lender,
mark conspicuously each document included in Inventory, each chattel paper
included in Receivables, each Related Contract, and each of its records
pertaining to such Collateral with a legend, in form and substance reasonably
satisfactory to the Lender, indicating that such document, chattel paper,
Related Contract, or Collateral is subject to the security interest granted
hereby; (ii) execute or authenticate and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary

 

59

--------------------------------------------------------------------------------


 

or desirable, or as the Lender may reasonably request, in order to perfect and
preserve the security interest granted or purported to be granted by such Loan
Party hereunder; (iii) at the request of the Lender, deliver to the Lender
certificates representing Security Collateral that constitutes certificated
securities, accompanied by undated stock or bond powers executed in blank;
(iv) at the request of the Lender, take all action reasonably necessary to
ensure within the time required hereunder that the Lender has control of
Collateral consisting of deposit accounts, electronic chattel paper, investment
property, letter-of-credit rights and transferable records as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the Uniform Commercial Code and in
Section 16 of the Uniform Electronics Transactions Act, as in effect in the
jurisdiction governing such transferable record; (v) at the request of the
Lender, take all action reasonably necessary to ensure that the Lender’s
security interest is noted on any certificate of ownership related to any
Collateral evidenced by a certificate of ownership; (vi) at the reasonable
request of the Lender, cause the Lender to be the beneficiary under all letters
of credit that constitute Collateral, with the exclusive right to make all draws
under such letters of credit, and with all rights of a transferee under
Section 5-114(e) of the Uniform Commercial Code; and (viii) deliver to the
Lender evidence that all other action that the Lender may deem reasonably
necessary or desirable in order to perfect and protect the security interest
created by such Loan Party in the Collateral under this Credit Agreement has
been taken.

 

(b)           Each Loan Party hereby authorizes the Lender to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Loan Party, in each case without the signature of such Loan
Party, and regardless of whether any particular asset described in such
financing statements falls within the scope of the Uniform Commercial Code or
the granting clause of this Credit Agreement.  A photocopy or other reproduction
of this Credit Agreement or any financing statement covering the Collateral or
any part thereof shall be sufficient as a financing statement where permitted by
Law.  Each Loan Party ratifies its authorization for the Lender to have filed
such financing statements, continuation statements or amendments filed prior to
the date hereof.

 

(c)           Each Loan Party will furnish to the Lender from time to time
statements and schedules further identifying and describing the Collateral of
such Loan Party and such other reports in connection with such Collateral as the
Lender may reasonably request, all in reasonable detail.

 

(d)           Notwithstanding subsections (a) and (b) of this Section 9.02, or
any failure on the part of any Loan Party or the Lender to take any of the
actions set forth in such subsections, the Liens and security interests granted
herein shall be deemed valid, enforceable and perfected by entry of the DIP
Financing Order.  No financing statement, notice of lien, mortgage, deed of
trust or similar instrument in any jurisdiction or filing office need be filed
or any other action taken in order to validate and perfect the Liens and
security interests granted by or pursuant to this Credit Agreement or the DIP
Financing Order.

 

9.03         Rights of Lender; Limitations on Lender’s Obligations.

 

(a)           Subject to each Loan Party’s rights and duties under the
Bankruptcy Code (including Section 365 of the Bankruptcy Code), and anything
herein to the contrary

 

60

--------------------------------------------------------------------------------


 

notwithstanding, (i) each Loan Party shall remain liable under the contracts and
agreements included in such Loan Party’s Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Credit Agreement had not been executed (including paying cure
costs if such contracts or agreements are assumed), (ii) the exercise by the
Lender of any of the rights hereunder shall not release any Loan Party from any
of its duties or obligations under the contracts and agreements included in the
Collateral, and (iii) no Secured Party shall have any obligation or liability
under the contracts and agreements included in the Collateral by reason of this
Credit Agreement or any other Loan Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Loan Party
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

(b)           Except as otherwise provided in this subsection (b), each Loan
Party will continue to collect, at its own expense, all amounts due or to become
due such Loan Party under the Receivables and Related Contracts.  In connection
with such collections, such Loan Party may take (and, at Lender’s direction,
will take) such action as such Loan Party or the Lender may reasonably deem
necessary or advisable to enforce collection of the Receivables and Related
Contracts; provided, however, that, subject to any requirement of notice
provided in the Orders or in Section 8.02, the Lender shall have the right at
any time, upon the occurrence and during the continuance of an Event of Default,
to notify the obligors, under any Receivables and Related Contracts of the
assignment of such Receivables and Related Contracts to the Lender and to direct
such obligors to make payment of all amounts due or to become due to such Loan
Party thereunder directly to the Lender and, upon such notification and at the
expense of such Loan Party, to enforce collection of any such Receivables and
Related Contracts, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Loan Party might have
done, and to otherwise exercise all rights with respect to such Receivables and
Related Contracts, including, without limitation, those set forth in
Section 9-607 of the Uniform Commercial Code.  Upon and during the exercise by
the Lender of any of the remedies described in the proviso of the immediately
preceding sentence, (i) any and all amounts and proceeds (including, without
limitation, instruments) received by such Loan Party in respect of the
Receivables and Related Contracts of such Loan Party shall be received in trust
for the benefit of the hereunder, shall be segregated from other funds of such
Loan Party and shall be forthwith paid over to the Lender in the same form as so
received (with any necessary endorsement) to be deposited in a collateral
account maintained with and applied as provided in Section 9.07(b) and (ii) such
Loan Party will not adjust, settle or compromise the amount or payment of any
Receivable or amount due on any Related Contract, release wholly or partly any
obligor thereof, or allow any credit or discount thereon.  No Loan Party will
permit or consent to the subordination of its right to payment under any of the
Receivables and Related Contracts to any other indebtedness or obligations of
the obligor thereof.

 

(c)           The Lender shall have the right to make test verification of the
Receivables in any manner and through any medium that it considers advisable in
its reasonable discretion, and each Loan Party agrees to furnish all such
assistance and information as the Lender may reasonably require in connection
therewith.

 

9.04         Covenants of the Loan Parties with Respect to Collateral.  Each
Loan Party hereby covenants and agrees with the Lender that from and after the
date of this Credit

 

61

--------------------------------------------------------------------------------


 

Agreement and until the Obligations (other than contingent indemnification
obligations which are not then due and payable) are fully satisfied:

 

(a)           Delivery and Control of Pledged Equity.

 

(i)            All certificates or instruments representing or evidencing
Pledged Equity shall be delivered to the Lender (or, in the event that the
Pledged Equity constitutes Primary Collateral to a Person to whom the Loan
Parties have granted a first lien in the Pledged Equity, subject to the terms of
this Credit Agreement) and held by or on behalf of the Lender pursuant hereto at
the request of the Lender, and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Lender.

 

(ii)           With respect to any Pledged Equity in which any Loan Party has
any right, title or interest and that constitutes an uncertificated security,
such Loan Party will cause the issuer thereof either (i) to register the Lender
as the registered owner of such security or (ii) to agree in an authenticated
record with such Loan Party and the Lender that such issuer will comply with
instructions with respect to such security originated by the Lender without
further consent of such Loan Party, such authenticated record to be in form and
substance reasonably satisfactory to the Lender.  With respect to any Security
Collateral in which any Loan Party has any right, title, or interest and that is
not an uncertificated security, upon the request of the Lender, such Loan Party
will notify each such issuer of Pledged Equity that such Pledged Equity is
subject to the security interest granted hereunder.

 

(iii)          Except as provided in Section 9.07, such Loan Party shall be
entitled to receive all cash dividends paid in respect of the Pledged Equity
with respect to the Pledged Equity.

 

(iv)          Except as provided in Section 9.07 and subject to Article VII,
such Loan Party will be entitled to exercise all voting, consent and corporate
rights with respect to the Pledged Equity.

 

(b)           Maintenance of Records.  Such Loan Party will keep and maintain,
at its own cost and expense, satisfactory and complete records of the
Collateral, in all material respects, including, without limitation, a record of
all payments received and all credits granted with respect to the Collateral and
all other dealings concerning the Collateral in each case in accordance with its
normal business practice.

 

(c)           Indemnification with Respect to Collateral.  In any suit,
proceeding or action brought by the Lender relating to any Collateral for any
sum owing thereunder or to enforce any provision of any Collateral in each case,
brought by the Lender in accordance with this Credit Agreement, such Loan Party
will save, indemnify and keep the Lender harmless from and against all expense,
loss or damage suffered by the Lender by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the obligor
thereunder, arising out of a breach by such Loan Party of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to, or in favor of, such obligor or its

 

62

--------------------------------------------------------------------------------


 

successors from such Loan Party, and all such obligations of such Loan Party
shall be and remain enforceable against and only against such Loan Party and
shall not be enforceable against the Lender.

 

(d)           Limitation on Liens on Collateral.  Such Loan Party will defend
the Collateral against and take such other action as is necessary to remove, any
Lien on the Collateral except Liens permitted under Section 7.01 and will defend
the right, title and interest of the Lender in and to all of such Loan Party’s
rights under the Collateral against the claims and demands of all Persons
whomsoever other than claims or demands arising out of Liens permitted under
Section 7.01.

 

(e)           Limitations on Modifications of Receivables.  Except with respect
to intercompany Receivables among the Loan Parties, such Loan Party will not,
without the Lender’s prior written consent, grant any extension of the time of
payment under or in respect of any of the Receivables or Related Contracts,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any Person liable for the payment thereof, or allow
any credit or discount whatsoever thereon other than any of the foregoing which
are done in the ordinary course of business, consistent with past practices, and
trade discounts granted in the ordinary course of business of such Loan Party.

 

(f)            Notices.  Such Loan Party will advise the Lender promptly after
it obtains knowledge thereof, in reasonable detail, (i) of any Lien asserted
against any of the Collateral other than Liens permitted under Section 7.01, and
(ii) of the occurrence of any other event which would result in a material
adverse change with respect to the aggregate value of the Collateral or on the
security interests created hereunder.

 

(g)           Maintenance of Equipment.  Such Loan Party will keep and maintain
the Equipment in good operating condition sufficient for the continuation of the
business conducted by such Loan Party on a basis consistent with past practices,
ordinary wear and tear excepted.

 

(h)           As to Intellectual Property Collateral.

 

(i)            With respect to each item of its Intellectual Property
Collateral, each Loan Party agrees to take, at its expense, all necessary steps,
including, without limitation, in the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other applicable U.S. Governmental Authority, to
(A) maintain the validity and enforceability of such Intellectual Property
Collateral and maintain such Intellectual Property Collateral in full force and
effect, and (B) pursue the registration and maintenance of each patent,
trademark, or copyright registration or application, now or hereafter included
in such Intellectual Property Collateral of such Loan Party, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other applicable U.S. Governmental Authorities, the filing
of applications for renewal or extension, the filing of affidavits under
Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.  No Loan Party

 

63

--------------------------------------------------------------------------------


 

shall, without the written consent of the Lender, discontinue use of or
otherwise abandon any Intellectual Property Collateral, or abandon any right to
file an application for patent, trademark, or copyright, unless such Loan Party
shall have determined prior to such cessation of use or abandonment that such
use or the pursuit or maintenance of such Intellectual Property Collateral is no
longer desirable in the conduct of such Loan Party’s business and that the loss
thereof would not be reasonably likely to have a Material Adverse Change, in
which case, such Loan Party will give prompt notice of any such abandonment to
the Lender.

 

(ii)           Each Loan Party agrees promptly to notify the Lender if such Loan
Party becomes aware (A) that any material item of the Intellectual Property
Collateral has become abandoned, placed in the public domain, invalid or,
unenforceable, or of any adverse determination or development regarding such
Loan Party’s ownership of any of the material Intellectual Property Collateral
or its right to register the same or to keep and maintain and enforce the same,
or (B) of any adverse determination or the institution of any proceeding
(including, without limitation, the institution of any proceeding in the U.S.
Patent and Trademark Office or any court) regarding any material item of the
Intellectual Property Collateral.

 

(iii)          In the event that any Loan Party becomes aware that any item of
the Intellectual Property Collateral that is material to such Loan Party’s
business is being infringed or misappropriated by a third party, such Loan Party
shall promptly notify the Lender and shall take such actions, at its expense, as
such Loan Party or the Lender deems reasonable and appropriate under the
circumstances to protect or enforce such Intellectual Property Collateral,
including, without limitation, suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation.

 

(iv)          Each Loan Party shall use proper statutory notice (where
necessary) in connection with its use of each item of its Intellectual Property
Collateral.  No Loan Party shall do or permit any act or knowingly omit to do
any act whereby any of its Intellectual Property Collateral may lapse or become
invalid or unenforceable or placed in the public domain except to the extent
that it is commercially reasonable to do so.

 

(v)           Each Loan Party shall take all reasonable steps which it or the
Lender deems appropriate under the circumstances to preserve and protect each
item of its Intellectual Property Collateral, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking all steps necessary to
ensure that all licensed users of any of the Trademarks use such consistent
standards of quality.

 

(vi)          Each Loan Party agrees that should it obtain an ownership interest
in any item of the type set forth in Section 9.01(h) that is not on the date
hereof a part of the Intellectual Property Collateral (“After-Acquired
Intellectual Property”) (i) the provisions of this Credit Agreement shall
automatically apply thereto, and (ii) any such After-Acquired Intellectual
Property and, in the case of trademarks, the goodwill symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to

 

64

--------------------------------------------------------------------------------


 

the terms and conditions of this Credit Agreement with respect thereto.  At the
end of each month, each Loan Party shall give prompt written notice to the
Lender identifying the After-Acquired Intellectual Property acquired during such
month (if any), and such Loan Party shall execute and deliver to the Lender with
such written notice, or otherwise authenticate, an IP Security Agreement
Supplement covering such After-Acquired Intellectual Property which shall be
recorded with the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other applicable Governmental Authorities necessary to perfect the
security interest hereunder in such After-Acquired Intellectual Property.

 

9.05         Performance by Lender of the Loan Parties’ Obligations.

 

(a)           Lender Appointed Attorney-in-Fact.  Each Loan Party hereby
irrevocably appoints the Lender such Loan Party’s attorney-in-fact, with full
authority in the place and stead of such Loan Party and in the name of such Loan
Party or otherwise, from time to time, in the Lender’s discretion after the
occurrence and during the continuance of an Event of Default, and after the
Lender has complied with the notice provisions of the DIP Financing Order, to
take any action and to execute any instrument that the Lender may deem necessary
or advisable to accomplish the purposes of this Credit Agreement, including,
without limitation:

 

(i)            to obtain and adjust insurance required to be paid to the Lender
pursuant to this Credit Agreement,

 

(ii)           to ask for, demand, collect, sue for, recover, compromise,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any of the Collateral,

 

(iii)          to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (i) or (ii) above, and

 

(iv)          to file any claims or take any action or institute any proceedings
that the Lender may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Lender with respect to any
of the Collateral; provided that the Lender shall not exercise any such rights
under this Section 9.05(a) except upon occurrence and during the continuance of
an Event of Default and after complying with the notice provisions of the DIP
Financing Order.

 

(b)           Lender May Perform.  If any Loan Party fails to perform any
agreement contained herein, the Lender may, as the Lender deems necessary to
protect the security interest granted hereunder in the Collateral or to protect
the value thereof, but without any obligation to do so after the occurrence and
during the continuance of an Event of Default, and after the Lender has complied
with the notice provisions of the DIP Financing Order, itself perform, or cause
performance of, such agreement, and the expenses of the Lender incurred in
connection therewith shall be payable by such Loan Party under Section 11.04.

 

(c)           Lender Not Liable.  The Lender shall in no way be responsible for
the payment of any costs incurred in connection with preserving or disposing of
Collateral pursuant to Section

 

65

--------------------------------------------------------------------------------


 

506(c) of the Bankruptcy Code (excluding the Carve-Out) and the Collateral may
not be charged for the incurrence of any such cost.

 

9.06         The Lender’s Duties.

 

(a)           The powers conferred on the Lender hereunder are solely to protect
the Lender’s interest in the Collateral and shall not impose any duty upon it to
exercise any such powers.  Other than the exercise of reasonable care to assure
the safe custody of the Collateral while being held by the Lender pursuant to
the terms of the Loan Documents, the Lender shall have no duty or liability to
preserve rights pertaining thereto, it being understood and agreed that the
grantor of such Collateral shall be responsible for preservation of all rights
in the Collateral, and the Lender shall be relieved of all responsibility for
the Collateral upon surrendering it or tendering the surrender of it to such
grantor.  The Lender shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Lender accords its
own property, which shall be no less than the treatment employed by a reasonable
and prudent agent in the industry, it being understood that the Lender shall not
have responsibility for taking any necessary steps to preserve rights against
any parties with respect to any of the Collateral.  In the event of a public or
private sale of Collateral pursuant to the terms of the Loan Documents, the
Lender shall have no obligation to clean-up, repair or otherwise prepare the
Collateral for sale.

 

(b)           Anything contained herein to the contrary notwithstanding, the
Lender may from time to time, when the Lender deems it to be necessary, appoint
one or more agent (each an “Agent”) for the Lender hereunder with respect to all
or any part of the Collateral.  In the event that the Lender so appoints any
Agent with respect to any Collateral, (i) the assignment and pledge of such
Collateral and the security interest granted in such Collateral by each Loan
Party hereunder shall be deemed for purposes of this Security Agreement to have
been made to such Subagent, in addition to the Lender, for the benefit of the
Lender, as security for the Obligations of such Loan Party, (ii) such Agent
shall automatically be vested, in addition to the Lender, with all rights,
powers, privileges, interests and remedies of the Lender hereunder with respect
to such Collateral, and (iii) the term “Lender” when used herein in relation to
any rights, powers, privileges, interests and remedies of the Lender with
respect to such Collateral, shall include such Agent; provided, however, that no
such Agent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Lender.

 

9.07         Remedies.  If any Event of Default shall have occurred and be
continuing:

 

(a)           The Lender may, subject only to compliance with the notice
provisions of the DIP Financing Order, exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the
Uniform Commercial Code (whether or not the Uniform Commercial Code applies to
the affected Collateral) and also may:  (i) require each Loan Party to, and each
Loan Party hereby agrees that it will at its expense and upon request of the
Lender forthwith, assemble all or part of the Collateral as directed by the
Lender and make it available to the Lender at a place and time to be designated
by the Lender that is reasonably convenient to such Loan Party and the Lender;
(ii) without notice except as specified below or in the Orders, sell the

 

66

--------------------------------------------------------------------------------


 

Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Lender’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as are commercially reasonable; (iii) occupy
any premises owned or leased by any of the Loan Parties where the Collateral or
any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Loan Party in respect of such occupation; and (iv) exercise any and all
rights and remedies of any of the Loan Parties under or in connection with the
Collateral, or otherwise in respect of the Collateral, including, without
limitation, (A) any and all rights of such Loan Party to demand or otherwise
require payment of any amount under, or performance of any provision of, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Receivables, the Related Contracts and the other Collateral, including, without
limitation, those set forth in Section 9-607 of the Uniform Commercial Code. 
Each Loan Party agrees that, to the extent notice of sale shall be required by
law, at least 10 days’ notice to such Loan Party of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Lender shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given.  The
Lender may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

 

(b)           Subject to the Carve-Out, any cash held by or on behalf of the
Lender and all cash proceeds received by or on behalf of the Lender in respect
of any sale of, collection from, or other realization upon all or any part of
the Collateral shall be applied against the Obligations, in the manner set forth
in Section 8.03.  Any surplus of such cash or cash proceeds held by the Lender
and remaining after payment in full of the Obligations shall be paid over to the
applicable Loan Party or to whomever may be lawfully entitle to receive such
surplus.

 

(c)           Subject to the Carve-Out, all payments received by any Loan Party
under or in connection with the Collateral shall be received in trust for the
benefit of the Lender, shall be segregated from other funds of such Loan Party
and shall be forthwith paid over to the Lender in the same form as so received
(with any necessary endorsement).

 

(d)           The Lender may, without notice to any Loan Party except as
required by law, the Orders or Section 8.02 and at any time or from time to
time, charge, set off and otherwise apply all or any part of the Obligations
against any funds held with respect to the Account Collateral or in any other
deposit account.

 

(e)           In the event of any sale or other disposition of any of the
Intellectual Property Collateral of any Loan Party, the goodwill symbolized by
any Trademarks subject to such sale or other disposition shall be included
therein, and such Loan Party shall supply to the Lender or its designee such
Loan Party’s know-how and expertise, and documents and things relating to any
Intellectual Property Collateral subject to such sale or other disposition, and
such Loan Party’s customer lists and other records and documents relating to
such Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Loan Party.

 

67

--------------------------------------------------------------------------------


 

(f)            The Lender is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 10.07, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral any information
in its possession relating to such Security Collateral.

 

9.08         Modifications.

 

The Liens, lien priority, administrative priorities and other rights and
remedies granted to the Lender pursuant to this Credit Agreement, the DIP
Financing Order (specifically, including, but not limited to, the existence,
perfection and priority of the Liens provided herein and therein and the
administrative priority provided herein and therein) shall not be modified,
altered or impaired in any manner by any other financing or extension of credit
or incurrence of Indebtedness by any of the Loan Parties (pursuant to
Section 364 of the Bankruptcy Code or otherwise), or by any dismissal or
conversion of any of the Cases, or by any other act or omission whatsoever. 
Without limitation, notwithstanding any such order, financing, extension,
incurrence, dismissal, conversion, act or omission:

 

(i)            except for the Carve-Out having priority over the Obligations, no
costs or expenses of administration which have been or may be incurred in any of
the Cases or any conversion of the same or in any other proceedings related
thereto, and no priority claims, are or will be prior to or on a parity with any
claim of the Lender or the Lender against the Loan Parties in respect of any of
the Obligations;

 

(ii)           the liens and security interests granted herein and in the Orders
shall constitute valid and perfected liens and security interest in the Primary
Collateral (subject only to (A) the Carve-Out, (B) valid and perfected liens in
existence on the Petition Date and junior to such valid and perfected Liens and
(C) the Liens securing the ATSB Secured Claim and the Liens securing the
obligations under the Southwest DIP Facility, and shall be prior to all other
Liens and security interests, now existing or hereafter arising, in favor of any
other creditor or any other Person whatsoever; and

 

(iii)          the liens and security interests granted hereunder shall continue
valid and perfected security interest without the necessity that financing
statements or Mortgages be filed or that any other action be taken under
applicable nonbankruptcy law.

 

9.09         Release; Termination.

 

(a)           Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Loan Party in accordance with the terms of the Loan Documents,
such Collateral shall be released from the assignment and security interest
granted hereby, and in connection therewith, the Lender will, at such Loan
Party’s expense, execute and deliver to such Loan Party such documents as such
Loan Party shall reasonably request to evidence the release of such item of
Collateral (other than Inventory sold in the ordinary course of business) from
the assignment and security interest granted hereby; provided, however, that
(i) at the time of such request and such release no Default shall have occurred
and be continuing, (ii) the proceeds of any such sale, lease, transfer or other
disposition required to be applied, or any payment to be made in connection
therewith, in accordance with Section 2.02, shall, to the extent so required, be
paid or made to, or in accordance with the instructions of, the Lender when and
as required under

 

68

--------------------------------------------------------------------------------


 

Section 2.02, and (iii) in the case of Collateral sold or disposed of, the
release of a Lien created hereby will not be effective until the receipt by the
Lender of the Net Cash Proceeds, to the extent required under Section 2.02,
 arising from the sale or disposition of such Collateral.

 

(b)           Upon the latest of (i) the payment in full in cash of the
Obligations (other than contingent indemnification obligations which are not
then due and payable) and (ii) the Maturity Date, the pledge and security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the applicable Loan Party.  Upon any such termination, the Lender
will, at the applicable Loan Party’s expense, execute and deliver to such Loan
Party such documents as such Loan Party shall reasonably request to evidence
such termination.

 

ARTICLE X
GUARANTY

 

10.01       Guaranty.  Each Guarantor, severally, unconditionally and
irrevocably guarantees (the undertaking by each Guarantor under this Article X
being the “Guaranty”) the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all of the Obligations of each of the other Loan Parties now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnification payments, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Lender solely in enforcing any rights under
this Guaranty or any other Loan Document.

 

10.02       Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Lender with
respect thereto.  The Obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any Loan
Party under the Loan Documents, and a separate action or actions may be brought
and prosecuted against such Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any other Loan Party or whether any other
Loan Party is joined in any such action or actions.  The liability of each
Guarantor under this Guaranty shall be absolute, unconditional and irrevocable
irrespective of, and such Guarantor hereby irrevocably waives any defenses it
may now or hereafter have in any way relating to, any and all of the following:

 

(a)           any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents, or any other amendment or waiver of
or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise;

 

69

--------------------------------------------------------------------------------


 

(c)           any taking, exchange, release or nonperfection of any Collateral,
or any taking, release or amendment or waiver of or consent to departure from
this Guaranty or any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d)           any manner of application of Collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents, or any other
property and assets of any other Loan Party or any of its Subsidiaries;

 

(e)           any change, restructuring or termination of the corporate
structure or existence of any other Loan Party or any of its Subsidiaries;

 

(f)            any failure of the Lender to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to the Lender, as the case may be (such Guarantor waiving any
duty on the part of the Lender to disclose such information);

 

(g)           the failure of any other Person to execute this Credit Agreement
or any other guarantee or agreement of the release or reduction of the liability
of any of the other Loan Parties or any other guarantor or surety with respect
to the Guaranteed Obligations; or (h) any other circumstance (including, without
limitation, any statute of limitations or any existence of or reliance on any
representation by the Lender) that might otherwise constitute a defense
available to, or a discharge of, such Guarantor, any other Loan Party or any
other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Lender or by any other Person upon the
insolvency, bankruptcy or reorganization of any other Loan Party or otherwise,
all as though such payment had not been made.

 

10.03       Waivers and Acknowledgments.

 

(a)           Each Guarantor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty, and any requirement that the Lender protect, secure, perfect
or insure any Lien or any property or assets subject thereto or exhaust any
right or take any action against any other Loan Party or any other Person or any
Collateral.

 

(b)           Each Guarantor hereby unconditionally waives any right to revoke
this Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

 

(c)           Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Lender which in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights to
proceed against any of the other Loan Parties, any other guarantor or any other
Person

 

70

--------------------------------------------------------------------------------


 

or any Collateral, and (ii) any defense based on any right of setoff or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

 

(d)           Each Guarantor acknowledges that the Lender may, without notice
(except to the extent required by the notice provisions of the DIP Financing
Order) to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any Mortgage by nonjudicial
sale, and such Guarantor hereby waives any defense to the recovery by the Lender
against such Guarantor of any deficiency after such nonjudicial sale and any
defense or benefits that may be afforded by applicable Laws.

 

(e)           Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of Lender to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by Lender.

 

(f)            Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 10.02 and this
Section 10.03 are knowingly made in contemplation of such benefits.

 

10.04       Subrogation.  Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or may hereafter acquire
against any other Loan Party or any other insider guarantor that arise from the
existence, payment, performance or enforcement of its Obligations under this
Guaranty or under any other Loan Document, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Lender against such other Loan Party or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from such other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, until
such time as all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash, terminated or been
cancelled.  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of all of the Guaranteed Obligations and all other
amounts payable under this Guaranty, and (b) the Maturity Date, such amount
shall be received and held in trust for the benefit of the Lender (in the same
form as so received) and shall forthwith be paid to the Lender (without any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.  If (i) any Guarantor
shall pay to the Lender all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash, and (iii) the Maturity Date shall have
occurred, the Lender will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such

 

71

--------------------------------------------------------------------------------


 

Guarantor of an interest in the Guaranteed Obligations resulting from the
payment made by such Guarantor pursuant to this Guaranty.

 

10.05       Subordination.  Each Guarantor agrees that any and all present and
future debts and obligations of the Borrower or any other Guarantor to such
Guarantor hereby are subordinated to the claims of the Lender and hereby are
assigned by such Guarantor to the Lender as security for the payment and
performance of such Guarantor’s Guaranteed Obligations.

 

10.06       Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and each Guarantor agrees that the Guaranteed Obligations of such
Guarantor under this Guaranty shall be primary obligations of such Guarantor,
shall not be subject to any counterclaim, set-off, abatement, deferment or
defense based upon any claim that such Guarantor may have against the Lender,
the Borrower, any other Guarantor or any other Person and shall (a) remain in
full force and effect until the latest of (i) the payment in full in cash of all
of the Guaranteed Obligations and all other amounts payable under this Guaranty,
and (ii) the Maturity Date, (b) be binding upon each Guarantor and its
successors and assigns and (c) inure to the benefit of, and be enforceable by,
the Lender and its successors, transferees and assigns.  Without limiting the
generality of clause (c) of the immediately preceding sentence, the Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Credit Agreement to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Lender under this Article X.

 

10.07       No Reliance.  Each Guarantor has, independently and without reliance
upon the Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty and each other Loan Document to which it is or is to be a party, and
such Guarantor has established adequate means of obtaining from each other Loan
Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

 

ARTICLE XI
MISCELLANEOUS

 

11.01       Amendments, Etc.  No amendment or waiver of any provision of this
Credit Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Lender and the Borrower or the applicable Loan Party, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.  No amendment or waiver of any
provision of this Credit Agreement or any other Loan Document affecting the ATSB
Lender Parties or the ATSB Collateral and the ranking of the security interest
of the ATSB Secured Claim, or affecting Southwest or the Liens securing the
Southwest DIP Facility and the ranking of the security interest under the
Southwest DIP Facility, shall be effective unless in writing signed by the
Lender, the Borrower, the applicable Loan Party, the ATSB Lender Parties (with
respect to any amendments affecting the ATSB Lender Parties or the ATSB
Collateral and the ranking of the security interest of the ATSB Secured Claim)
and Southwest (with respect to any amendments affecting Southwest or the Liens
securing the Southwest DIP Facility or the

 

72

--------------------------------------------------------------------------------


 

ranking of the security interest under the Southwest DIP Facility), and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

11.02       Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Unless otherwise expressly provided in Section 2.02 or
otherwise, all notices and other communications provided for hereunder or any
other Loan Document shall be in writing (including by facsimile transmission). 
All such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or (subject to subsection (c) below) electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable address, facsimile
number, electronic mail address or telephone number specified for such Person on
the signature page hereto or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, and the Lender.  The Lender may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(c)           Limited Use of Electronic Mail.  Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose as effective notice under this Credit Agreement.

 

(d)           Reliance by Lender.  The Lender shall be entitled to rely and act
upon any notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Lender from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.

 

(e)           Copies of Notices.  Copies of all notices delivered under this
Credit Agreement shall be provided to:  (i) the ATSB in accordance with the
notice provisions of the DIP Financing Order (with a copy to Curtis
Mallet-Prevost, Colt & Mosle LLP, 101 Park Avenue, New York, New York 10178,
Fax:  (212) 696-6065 Attention:  Steven J. Reisman, Esq., (ii) the Creditors
Committee in accordance with the notice provisions of the DIP Financing Order,
(iii) the United States Department of Justice, Commercial Litigation Branch,
Civil Division, P.O. Box 875, Ben Franklin Station, Washington, DC 20044,
Attention:  Andrea Horowitz Handel, Esq. and (iv) Southwest in accordance with
the notice provisions in the Southwest DIP Facility (with copies to

 

73

--------------------------------------------------------------------------------


 

Bell Boyd & Lloyd LLC, 70 West Madison Street, Chicago, Illinois 60602, Fax:
(312) 827-8000, Attention: David F. Heroy, Esq. and Steven A. Domanowski, Esq.).

 

11.03       No Waiver; Cumulative Remedies.  No failure by the Lender to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

11.04       Attorney Costs, Expenses and Taxes.  The Borrower agrees (a) to pay
or reimburse the Lender for all reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Credit Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs (including,
without limitation, specialty and local counsel), shall be paid upon the funding
of the Loan, and (b) to pay or reimburse the Lender for all costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Credit Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs.  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Lender and the cost of independent public accountants
and other outside experts retained by the Lender.  All amounts due under this
Section 11.04(b) shall be payable within ten Business Days after demand
therefor.  If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, including, without
limitation, Attorney Costs and indemnities, such amount may be paid on behalf of
such Loan Party by the Lender, in its sole discretion.

 

11.05       Indemnification by the Loan Parties.  Whether or not the
transactions contemplated hereby are consummated, each Loan Party shall defend
(with counsel satisfactory to Lender), protect, indemnify and hold harmless
Lender, each affiliate or subsidiary of Lender, and each of their respective
shareholders, members, officers, directors, managers, employees, attorneys,
advisors and agents (collectively, the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs, expenses and disbursements of any kind or nature
(including, without limitation, the disbursements and the Attorney Costs in
connection with any investigative, administrative or judicial proceeding,
whether or not the Indemnified Party shall be designated a party thereto), which
may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including, without limitation, securities
laws and regulations, environmental laws and commercial laws and regulations,
under common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Credit Agreement, the Transaction, or any
act, event or transaction related or attendant thereto, the making or issuance
and the management of the Loan or the use or intended use of the proceeds of the
Loan; except to the

 

74

--------------------------------------------------------------------------------


 

extent that direct damages (as opposed to special), indirect, consequential or
punitive damages (including, without limitation, any loss of products, business
or anticipated savings) are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the willful misconduct or
gross negligence of such Indemnified Party.  To the extent that the undertaking
to indemnify set forth in the preceding sentence may be unenforceable because it
is violative of any law or public policy, Borrower shall satisfy such
undertaking to the maximum extent permitted by applicable Laws.  Any liability,
obligation, loss, damage, penalty, cost or expense covered by this indemnity
shall be paid to each Indemnified Party on demand, and, failing prompt payment,
shall, together with interest thereon at the highest rate then applicable to the
Loan hereunder from the date incurred by each Indemnified Party until paid by
Loan Parties, be added to the Liabilities of Borrower and be secured by the
Collateral.  The provisions of this Section 11.05 shall survive the satisfaction
and payment of the Obligations and the termination of this Credit Agreement and
conclusive agreements.

 

11.06       Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Lender, or the Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

 

11.07       Successors and Assigns.  The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender.  Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, to the extent expressly contemplated hereby, the Indemnitees)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

 

11.08       Confidentiality.  The Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Credit Agreement; (e) to
the extent reasonably required in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Credit Agreement or
the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of, or any prospective assignee of, any of its rights or obligations under this
Credit Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective

 

75

--------------------------------------------------------------------------------


 

counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Loan Parties; (g) with the consent of the
Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the lender on a nonconfidential basis from a source other than the Borrower. 
For the purposes of this Section, “Information” means all information received
from any Loan Party relating to any Loan Party or its business, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by any Loan Party; provided that, in the case of information
received from a Loan Party after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

11.09       Setoff.  In addition to any rights and remedies of the Lender
provided by law, subject to any notice or other requirement contained in the DIP
Financing Order and after complying with the notice provisions of the DIP
Financing Order, upon the occurrence and during the continuance of any Event of
Default and the making of the request or the granting of the consent specified
by Section 8.02 to authorize the Lender to declare the Loan due and payable
pursuant to the provisions of Section 8.02, the Lender and each of its
Affiliates is authorized at any time and from time to time, without (i) further
order of or application to the Bankruptcy Court and (ii) prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
the Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Lender shall have made demand under
this Credit Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or indebtedness.  The Lender agrees promptly to notify
the Borrower after any such setoff and application made by the Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of the Lender and its Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that the Lender and its Affiliates may have.

 

11.10       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loan or, if it exceeds such unpaid principal,
refunded to the Borrower.  In determining whether the interest contracted for,
charged, or received by the Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Laws, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

76

--------------------------------------------------------------------------------


 

11.11       Counterparts.  This Credit Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier of an executed counterpart of a signature
page to this Credit Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Credit Agreement and such
other Loan Document.

 

11.12       Integration.  This Credit Agreement, together with the DIP Financing
Order and the other Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter.  In the event of
any conflict between the provisions of this Credit Agreement and those of any
other Loan Document, the provisions of this Credit Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Lender in any other Loan Document shall not be deemed a conflict with this
Credit Agreement.  In the event of any conflict between this Credit Agreement or
any other Loan Document and the DIP Financing Order, the DIP Financing Order
shall control.  Each Loan Document was drafted with the joint participation of
the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

11.13       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of the making of the Loan, and shall continue in full force and
effect as long as the Loan shall remain unpaid or unsatisfied.

 

11.14       Severability.  If any provision of this Credit Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.15       Governing Law.

 

(a)           THIS CREDIT AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

 

(b)           EACH PARTY TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
OR FOR RECOGNITION AND

 

77

--------------------------------------------------------------------------------


 

ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE JURISDICTION OF THE
BANKRUPTCY COURT.  THE BORROWER AND THE LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  THE BORROWER AND THE LENDER WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY APPLICABLE LAW.

 

11.16       Waiver of Right to Trial by Jury.  EACH PARTY TO THIS CREDIT
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS CREDIT AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

11.17       Binding Effect.  This Credit Agreement shall become effective when
it shall have been executed by the Borrower and the Lender and thereafter shall
be binding upon and inure to the benefit of the Borrower, and the Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lender.

 

11.18       Break-Up Fee.  In the event that, without the consent of the Lender,
any person other than the Lender is selected as the Lead Investor in the
Borrower and ATA Holdings Corp. or their successors or as the co-proponent of
the Amended Reorganization Plan, or the Debtors propose or the Bankruptcy Court
otherwise confirms a plan of reorganization in the Cases in which the Lender is
not the Lead Investor or co-proponent, then so long as the Lender has not
breached its obligations under the Commitment Letter, the Lender (or such other
Person as the Lender may designate, including without limitation one or more
Affiliates) shall be entitled to receive, in addition to the Funding Fee, a cash
payment equal to $2,700,000.

 

[signatures on following pages]

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

 

BORROWER:

 

 

 

ATA AIRLINES, INC.

 

 

 

 

 

By:

/s/ Brian Hunt

 

 

Name:

Brian T. Hunt

 

 

Title:

Vice President and General Counsel

 

 

 

 

 

By:

/s/ Sean Frick

 

 

Name:

Sean Frick

 

 

Title:

Vice President and Chief Restructuring Officer

 

 

 

 

Address:

7337 W. Washington Street

 

 

 

Indianapolis, Indiana 46231-1328

 

 

 

Facsimile: (317) 282-7091

 

 

 

Tax ID: 35-1305077

 

 

 

 

 

 

Jurisdiction of Incorporation: Indiana

 

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

 

ATA HOLDINGS CORP.

 

 

 

 

 

 

By:

/s/ Sean Frick

 

 

Name:

Sean Frick

 

 

Title:

Vice President and Chief Restructuring Officer

 

 

 

 

 

Address:

 

 

Jurisdiction of Incorporation:

 

 

 

 

 

 

ATA LEISURE CORP.

 

 

 

 

 

 

By:

/s/ Sean Frick

 

 

Name:

Sean Frick

 

 

Title:

Vice President and Chief Restructuring Officer

 

 

 

 

 

Address:

 

 

Jurisdiction of Incorporation:

 

 

79

--------------------------------------------------------------------------------


 

 

ATA CARGO, INC.

 

 

 

 

 

 

By:

/s/ Sean Frick

 

 

Name:

Sean Frick

 

 

Title:

Vice President and Chief Restructuring Officer

 

 

 

 

 

Address:

 

 

Jurisdiction of Incorporation:

 

 

 

 

 

 

AMERICAN TRANS AIR EXECUJET, INC.

 

 

 

 

 

 

By:

/s/ Sean Frick

 

 

Name:

Sean Frick

 

 

Title:

Vice President and Chief Restructuring Officer

 

 

 

 

 

Address:

 

 

Jurisdiction of Incorporation:

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

MATLINPATTERSON ATA HOLDINGS LLC

 

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address:

 

 

 

 

 

Jurisdiction of Incorporation: Delaware

 

80

--------------------------------------------------------------------------------